Exhibit 10.1

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

STERIS CORPORATION,

as Borrower,

THE LENDING INSTITUTIONS PARTIES HERETO

as Lenders,

KEYBANK NATIONAL ASSOCIATION,

as Agent, Lead Arranger

and Book Runner,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agent,

PNC BANK NATIONAL ASSOCIATION,

as Co-Syndication Agent,

NATIONAL CITY BANK,

as Co-Documentation Agent,

BMO CAPITAL MARKETS FINANCING INC.,

as Co-Documentation Agent

dated as of September 13, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be amended, restated or otherwise modified, this “Agreement”) is effective
as of September 13, 2007, among:

 

  (a) STERIS CORPORATION, an Ohio corporation (“Borrower”);

 

  (b) the lending institutions listed on Schedule 1 hereto and each other
lending institution that becomes a party hereto pursuant to Section 2.10(b),
Section 2.13 or Section 10.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”);

 

  (c) KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders
under this Agreement (together with any successor agent appointed pursuant to
Section 9.10 hereof, “Agent”) and as Lead Arranger and Book Runner;

 

  (d) LASALLE BANK NATIONAL ASSOCIATION, as the LC Issuer (as hereinafter
defined)

 

  (e) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent;

 

  (f) PNC BANK NATIONAL ASSOCIATION, as Co-Syndication Agent;

 

  (g) NATIONAL CITY BANK, as Co-Documentation Agent; and

 

  (h) BMO CAPITAL MARKETS FINANCING INC., as Co-Documentation Agent.

INTRODUCTORY STATEMENTS:

 

A. Borrower, Agent, and certain financial institutions (collectively, the
“Original Lenders”) are parties to the Amended and Restated Credit Agreement,
dated as of March 29, 2004 (as amended or otherwise modified prior to the date
hereof, the “Original Credit Agreement”), and the parties thereto wish to make
certain modifications thereto.

 

B. Borrower has requested that the Original Credit Agreement be amended and
restated to make certain modifications thereto.

 

C. The Lenders and Agent are agreeable to Borrower’s request and to amending and
restating the Original Credit Agreement, upon the terms and subject to the
conditions set forth below.

AGREEMENT:

In consideration of the premises and mutual agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties hereto, the parties hereto agree that
on the Closing Date (as hereinafter defined), upon the satisfaction of the
conditions set forth in Section 6.02, the Original Credit Agreement shall be
amended and restated to read in its entirety as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of 50% of the stock (or other equity interest) of any Person (other
than a Company), or (c) the acquisition of another Person (other than a Company)
by a merger, amalgamation or consolidation or any other combination with such
Person.

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Debt, if such payment results in that Lender having less than
its pro rata share of the outstanding Debt, than was the case immediately before
such payment.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agent” has the meaning provided in the first paragraph of this Agreement.

“Agent Fee Letter” means the fee letter between Borrower and Agent, dated as of
August 10, 2007, as the same may from time to time be amended, restated or
otherwise modified.

“Agreement” has the meaning provided in the first paragraph of the preamble
hereto.

“Alternate Currency” means Euros, Canadian dollars, Australian dollars, British
pounds, Swedish kronas, Swiss franc, Japanese yen or any other currency, other
than Dollars, agreed to by Agent and each Lender that shall be freely
transferable and convertible into Dollars.

“Alternate Currency Exposure” shall mean, at any time, the sum of (a) the
aggregate principal Dollar Equivalent amount of all Alternate Currency Loans
outstanding and (b)(i) the Dollar Equivalent of the aggregate undrawn face
amount of all issued and outstanding Alternate Currency Letters of Credit and
(ii) the Dollar Equivalent of the aggregate amount of the draws made on
Alternate Currency Letters of Credit that have not been reimbursed by Borrower
or converted to a Revolving Loan pursuant to Section 2.02(c)(i) hereof.

“Alternate Currency Letter of Credit” means a Letter of Credit that is
denominated in an Alternate Currency.

“Alternate Currency Loan” means a Revolving Loan described in Section 2.02(a)
hereof that is denominated in an Alternate Currency on which Borrower shall pay
interest at a rate based upon the Alternate Currency Rate.

“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Alternate Currency Loan, as listed on British
Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters (or, if
for any reason such rate is unavailable from Reuters, from any other similar
company or service that provides rate quotations comparable to those currently
provided by Reuters) as the rate in the London interbank market for deposits in
the relevant Alternate Currency in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Alternate Currency Rate
shall be the



--------------------------------------------------------------------------------

average (rounded upward to the nearest 1/16th of 1%) of the per annum rates at
which deposits in immediately available funds in the relevant Alternate Currency
for the relevant Interest Period and in the amount of the Alternate Currency
Loan to be disbursed or to remain outstanding during such Interest Period, as
the case may be, are offered to Agent (or an affiliate of Agent, in Agent’s
discretion) by prime banks in any Alternate Currency market reasonably selected
by Agent, determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Alternate Currency Loan hereunder; by (b) 1.00 minus
the Reserve Percentage.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Facility Fee Rate” means:

for the period from the Closing Date through November 30, 2007, 8.00 basis
points; and

commencing with the financial statements for the fiscal quarter ending
September 30, 2007, the number of basis points set forth in the following
matrix, based upon the result of the computation of the Leverage Ratio, shall be
used to establish the number of basis points that will go into effect on
December 1, 2007, and thereafter:

 

Leverage Ratio

   Applicable Basis
Points

Greater than or equal to 2.50 to 1.00

   15.00

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

   12.50

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

   10.00

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

   9.00

Less than 1.00 to 1.00

   8.00

Changes to the Applicable Facility Fee Rate shall be effective on the first day
of the first calendar month after the date upon which Agent received, or, if
earlier, Agent should have received, pursuant to Section 5.03 (a)(i) or
(ii) hereof, the financial statements of Borrower. Nothing set forth in this
definition shall be deemed to modify or waive, in any respect, the requirements
of Section 5.07 hereof, the rights of Agent and the Lenders to charge the
Default Rate, or the rights and remedies of Agent and the Lenders pursuant to
Articles VII and VIII hereof.

“Applicable Margin” means:

for the period from the Closing Date through November 30, 2007, (i) 29.50 basis
points for Fixed Rate Loans and Swing Loans, and (ii) 0 basis points for Base
Rate Loans; and

commencing with the financial statements for the fiscal quarter ending
September 30, 2007, the number of basis points set forth in the following
matrix, based upon the result of the computation of the Leverage Ratio, shall be
used to establish the number of basis points that will go into effect on
December 1, 2007 and thereafter:

 

Leverage Ratio

   Applicable Basis
Points for Fixed Rate
Loans and Swing
Loans    Applicable Basis
Points for
Base Rate Loans

Greater than or equal to 2.50 to 1.00

   60.00    0

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

   50.00    0

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

   40.00    0

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

   33.50    0

Less than 1.00 to 1.00

   29.50    0

Changes to the Applicable Margin shall be effective on the first day of the
first calendar month after the date upon which Agent received, or, if earlier,
Agent should have received, pursuant to Section 5.03 (a)(i) or (ii) hereof, the
financial statements of Borrower. Nothing set forth in this definition shall be
deemed to modify or waive, in any respect, the requirements of Section 5.07
hereof, the rights of Agent and the Lenders to charge the Default Rate, or the
rights and remedies of Agent and the Lenders pursuant to Articles VII and VIII
hereof.

“Approved Derivatives Contract” means (a) a Hedge Agreement entered into in the
ordinary course of business and not for speculative purposes, or (b) a
commodities contract purchased by a Company in the ordinary course



--------------------------------------------------------------------------------

of business, and not for speculative purposes, with respect to aluminum, steel,
nickel or any other metal necessary to the manufacturing of goods in connection
with the business of such Company.

“Assignment Agreement” means an Assignment and Assumption Agreement in the form
of the attached Exhibit G.

“Augmenting Lender” has the meaning provided in Section 2.10(b).

“Base Rate” means a rate per annum equal to the greater of (a) the Prime Rate or
(b) one-half of one percent (1/2%) in excess of the Federal Funds Effective
Rate. Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate.

“Base Rate Loan” means a Revolving Loan described in Section 2.10(b) hereof,
that shall be denominated in Dollars and on which Borrower shall pay interest at
a rate based on the Base Rate.

“Board Approved Short-Term Investment” means (a) any investment by a Company
that is authorized by Borrower’s investment guidelines as approved by the Board
of Directors of Borrower and as in effect on the Closing Date and (b) any
investment by a Company that is authorized by any amendment or modification to,
or replacement of, Borrower’s investment guidelines as approved by the Board of
Directors of Borrower and in effect on the Closing Date, so long as, in the case
of any material amendment or modification to, or replacement of, the same has
been approved in writing by Agent, which approval shall not be unreasonably
withheld.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Business Day” means, (a) with respect to any Eurodollar Loan, a day of the year
on which dealings are carried on in the London interbank eurodollar market,
(b) with respect to any Alternate Currency Loan, a day of the year on which
commercial banks are open for international business (including the clearing of
currency transfer in the relevant Alternate Currency) in the principal financial
center of the home country of such Alternate Currency, (c) with respect to any
Letter of Credit issued by LaSalle Bank National Association or any successor
thereto (or any of its branches or affiliates) as the LC Issuer, a day of the
year on which such LC Issuer is open for banking business at its principal
office, and (d) for all other purposes, a day of the year on which banks are not
required or authorized to close in Cleveland, Ohio.

“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the United States Securities Exchange Act of 1934, as then in effect),
of shares representing more than 40% of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of Borrower; or (b) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Borrower by Persons who were neither (i) nominated by the board of
directors of Borrower nor (ii) appointed by directors so nominated.

“CIP Regulations” has the meaning provided in Section 9.12 hereof.

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Revolving Loans, to participate in Swing Loans made
by Agent and to participate in the issuance of Letters of Credit pursuant to the
Revolving Credit Commitments up to the Total Commitment Amount.

“Commitment Percentage” means, for each Lender, the amount, expressed as a
percentage, by which such Lender’s Revolving Credit Commitment bears to the
Total Commitment Amount.



--------------------------------------------------------------------------------

“Commitment Period” means the period from the Closing Date to September 13,
2012, or such later date as may apply from time to time pursuant to
Section 2.13, or such earlier date on which the Commitment shall have been
terminated pursuant to Article VIII hereof.

“Company” means Borrower or a Subsidiary.

“Companies” means Borrower and all Subsidiaries.

“Compliance Certificate” means a certificate, substantially in the form of the
attached Exhibit D.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including the assumption of indebtedness for borrowed money,
net of cash acquired.

“Consolidated” means the resultant consolidation of the financial statements of
Borrower and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 4.12 hereof.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated EBIT” means, for any period, on a Consolidated basis and in
accordance with GAAP, (a) Consolidated Net Earnings for such period plus the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) income taxes, (ii) Consolidated Interest Expense and
(iii) non-recurring non-cash charges (including non-cash charges associated with
the write-off of goodwill in accordance with SFAS 142) and losses, minus
(b) non-recurring non-cash gains; provided, that Consolidated EBIT for any
period shall include the appropriate financial items (other than assumed
operating synergies) for any Person or business unit that has been acquired by a
Company for any portion of such period prior to the date of such Acquisition and
exclude the appropriate financial items (other than assumed operating synergies)
for any Person or business unit that has been disposed of by a Company, for the
portion of such period prior to the date of such disposition.

“Consolidated EBITDA” means, for any period, on a Consolidated basis and in
accordance with GAAP, (a) Consolidated EBIT, plus (b) Consolidated Depreciation
and Amortization Charges; provided, that Consolidated EBITDA for any period
shall (i) include the appropriate financial items (other than assumed operating
synergies) for any Person or business unit that has been acquired by a Company
for any portion of such period prior to the date of such Acquisition, and
(ii) exclude the appropriate financial (other than assumed operating synergies)
items for any Person or business unit that has been disposed of by a Company,
for the portion of such period prior to the date of such disposition.

“Consolidated Funded Indebtedness” means, with respect to Borrower as determined
on a Consolidated basis and in accordance with GAAP, without duplication, all
Indebtedness for borrowed money and capitalized leases, including, but not
limited to, current, long-term and Subordinated Indebtedness, if any, all
Synthetic Lease Indebtedness, all obligations under conditional sales or other
title retention agreements (other than a true consignment), and all Indebtedness
under the Permitted Receivables Facility; provided, however, that contingent
obligations to reimburse any other Person in respect of amounts to be paid under
a letter of credit shall not be deemed to be Consolidated Funded Indebtedness
hereunder so long as and to the extent that such obligations remain contingent.

“Consolidated Interest Expense” means, for any period, interest expense of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP; and specifically including the interest component of the
Permitted Receivables Facility.

“Consolidated Net Earnings” means, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP. “Consolidated Net Worth” means, at any



--------------------------------------------------------------------------------

date, the stockholders’ equity of Borrower, determined as of such date on a
Consolidated basis and in accordance with GAAP.

“Consolidated Total Assets” means, at any date of determination, the net book
value of all assets at such date that would appear on a Consolidated balance
sheet of Borrower that is prepared in accordance with GAAP.

“Contribution Agreement” means the Second Amended and Restated Contribution
Agreement, in the form of the attached Exhibit F, entered into by Borrower and
each Guarantor of Payment, as the same may from time to time be further amended,
restated, supplemented, or otherwise modified.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Sections 414(b), (c), (m) or (o).

“Credit Event” means the making by any Lender of a Loan, the conversion by any
Lender of a Fixed Rate Loan or Base Rate Loan, the continuation by any Lender of
a Fixed Rate Loan, or the issuance, amendment or renewal by the LC Issuer of a
Letter of Credit.

“Debt” means, collectively, all Indebtedness and other obligations incurred by
Borrower to the Lenders pursuant to this Agreement and includes the principal of
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on all Notes and each extension,
renewal or refinancing thereof in whole or in part, the facility fees, other
fees and any prepayment fees and other amounts payable hereunder.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default and that has not been waived by the Required Lenders (or all of
the Lenders, as the case may be) in writing.

“Default Rate” means (a) with respect to any Loan, a rate per annum equal to 2%
in excess of the rate otherwise applicable thereto, (b) with respect to any
Letter of Credit, the fee for the aggregate undrawn face amount of each such
Letter of Credit shall be increased to an amount per annum equal to 2% in excess
of the Applicable Margin in effect from time to time for Fixed Rate Loans, and
(c) with respect to any other amount, a rate per annum equal to 2% in excess of
the Derived Base Rate from time to time in effect.

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) plus the Base Rate.

“Derived Fixed Rate” means, (a) with respect to a Eurodollar Loan, a rate per
annum equal to the sum of the Applicable Margin (from time to time in effect)
plus the Eurodollar Rate, or (b) with respect to an Alternate Currency Loan, a
rate per annum equal to the sum of the Applicable Margin from time to time in
effect plus the Alternate Currency Rate applicable to the relevant Alternate
Currency.

“Derived Swing Loan Rate” means a rate per annum equal to (a) Agent’s cost of
funds as quoted to Borrower by Agent and agreed to by Borrower, plus (b) the
Applicable Margin (from time to time in effect).

“Dollar” or $ means lawful money of the United States of America.

“Dollar Equivalent” means, (a) with respect to an Alternate Currency Loan or
Alternate Currency Letter of Credit, the Dollar equivalent of the amount of such
Alternate Currency Loan or Alternate Currency Letter of Credit, determined by
Agent on the basis of its spot rate at approximately 11:00 A.M. London time on
the date two Business Days before the date of such Alternate Currency Loan, for
the purchase of the relevant Alternate Currency with Dollars for delivery on the
date of such Alternate Currency Loan or Alternate Currency Letter of Credit, and
(b) with respect to any other amount denominated in an Alternate Currency, the
Dollar equivalent of such amount, determined by Agent on the basis of its spot
rate at approximately 11:00 A.M. London time on the date for which the Dollar
equivalent amount of such amount is being determined, for the purchase of the
relevant



--------------------------------------------------------------------------------

Alternate Currency with Dollars for delivery on such date; provided, however,
that, in calculating the Dollar Equivalent for purposes of determining
(i) Borrower’s obligation to prepay Loans pursuant to Section 2.12 hereof, or
(ii) Borrower’s ability to request additional Loans or the issuance, amendment
or renewal of Letters of Credit pursuant to the Commitment, Agent may, in its
discretion, on any Business Day (prior to payment in full of the Debt) selected
by Agent, calculate the Dollar Equivalent of each such Loan or Letter of Credit.
Agent shall notify Borrower of the Dollar Equivalent of such Alternate Currency
Loan, or any other amount, at the time that Dollar Equivalent is determined.

“Domestic Company” means Borrower or a Domestic Subsidiary (other than the
Insurance Subsidiary or the Receivables Subsidiary).

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Environmental Laws” means all provisions of law, statutes, ordinances, rules,
regulations, permits, licenses, judgments, writs, injunctions, decrees, orders,
awards and standards promulgated by the government of the United States of
America or any other applicable country or sovereignty or by any state or
municipality thereof or by any court, agency, instrumentality, regulatory
authority or commission of any of the foregoing concerning health, safety and
protection of, or regulation of the discharge of substances into, the
environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to a Company; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 436(f); (d) the occurrence of a Reportable Event with respect to
any Pension Plan; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified other than a failure that is correctable under Part IV or V of Revenue
Procedure 2006-27 or any subsequent Revenue Procedure or the failure of any
“cash or deferred arrangement” under any such ERISA Plan to meet the
requirements of Code Section 401(k), other than any failure by any ERISA Plan of
the ADP or ACP tests during any calendar year that would require the return of
Code Section 401(k) contributions to highly compensated employees, which failure
has not been corrected by December 31st of the next succeeding calendar year;
(h) the taking by the PBGC of any steps to terminate a Pension Plan or appoint a
trustee to administer a Pension Plan; (i) the failure by a Controlled Group
member or an ERISA Plan to satisfy any requirements of law applicable to an
ERISA Plan other than a failure that is correctable under Part IV or V of
Revenue Procedure 2006-27 or any subsequent Revenue Procedure or under the
voluntary fiduciary correction program established by the Department of Labor;
or (j) the commencement, existence or threatening of a claim, action, suit,
audit or investigation with respect to an ERISA Plan, other than a routine claim
for benefits or a routine audit of an ERISA Plan, by or on behalf of the
Internal Revenue Service, the Department of Labor, and/or the PBGC, which audit
is concluded within nine months of its commencement and does not result in any
material monetary liability of any Company.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.



--------------------------------------------------------------------------------

“Eurodollar Loan” means a Revolving Loan described in Section 2.02(a) hereof
that is denominated in Dollars on which Borrower shall pay interest at a rate
based upon the Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the per annum rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on the Reuters
“LIBOR01” screen displaying British Bankers’ Association Interest Settlement
Rates (or, if for any reason such rate is unavailable from Reuters, from any
other similar company or service that provides rate quotations comparable to
those currently provided by Reuters) as the rate in the London interbank market
for Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average
(rounded upward to the nearest 1/16th of 1%) of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to
Agent (or an affiliate of Agent, in Agent’s discretion) by prime banks in any
Eurodollar market reasonably selected by Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar Loan
hereunder; by (b) 1.00 minus the Reserve Percentage.

“Event of Default” means an event or condition that constitutes an event of
default as defined in Article VII hereof.

“Existing Letters of Credit” means each of the letters of credit issued or
deemed to have been issued under the Original Credit Agreement that is
outstanding on the Closing Date and is listed on Schedule 2 hereto. Unless a
letter of credit issued or deemed to have been issued under the Original Credit
Agreement is listed on Schedule 2 hereto, it will not be a Letter of Credit
under this Agreement.

“Existing Letter of Credit Issuer” means each issuer with respect to each
Existing Letter of Credit.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Borrower.

“Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

“Foreign Subsidiary” means a Subsidiary that is organized outside of the United
States.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Borrower.

“Guarantor” means a Person that pledges its credit or property in any manner for
the payment or other performance of the indebtedness, contract or other
obligation of another and includes (without limitation) any guarantor (whether
of payment or of collection), surety, co-maker, endorser or Person that agrees
conditionally or otherwise to make any purchase, loan or investment in order
thereby to enable another to prevent or correct a default of any kind.



--------------------------------------------------------------------------------

“Guarantor of Payment” means each of the Companies set forth on Schedule 3
hereof, that are executing and delivering a Guaranty of Payment, or any other
Person that shall deliver a Guaranty of Payment to Agent after the Closing Date
in connection with this Agreement.

“Guaranty of Payment” means the Second Amended and Restated Guaranty of Payment
dated as of September 13, 2007, entered into by each Guarantor of Payment
substantially in the form of the attached Exhibit E, and each other Guaranty of
Payment executed and delivered on or after the Closing Date by any Person in
connection with this Agreement, as any of the foregoing may from time to time be
further amended, restated, supplemented, or otherwise modified.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement, foreign
currency option contract or similar arrangement or agreement designed or used to
protect against fluctuations in currency exchange rates entered into by a
Company.

“Increasing Lender” has the meaning provided in Section 2.10(b).

“Indebtedness” means, for any Company (excluding in all cases trade payables
payable in the ordinary course of business by such Company), without
duplication, (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets, (c) all obligations under conditional sales or other
title retention agreements (other than a true consignment), (d) all obligations
(contingent or otherwise) under any letter of credit or banker’s acceptance,
(e) the net obligations under or with respect to any Hedge Agreement, (f) all
Synthetic Lease Indebtedness, (g) all lease obligations that have been or should
be capitalized on the books of such Company in accordance with GAAP, (h) all
obligations (other than customary reimbursement obligations for out-of-pocket
expenses and legal fees and indemnification obligations that have not been
fixed) of such Company with respect to asset securitization financing programs
(including, without limitation, the Permitted Receivables Facility), (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Company to finance its operations or capital requirements, and (k) all
guarantees of any of the foregoing Indebtedness by any Company.

“Insurance Subsidiary” means Global Risk Insurance Company, a Vermont
corporation, together with its successors and assigns, and any other Domestic
Subsidiary that may be formed and operated solely as a captive insurance company
and which is designated as an “Insurance Subsidiary” in a writing delivered by
Borrower to Agent.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
December 17, 2003, among the Senior Note Holders and Agent, on behalf of and for
the benefit of the Lenders, and acknowledged and consented to by Borrower and
each Guarantor of Payment, as the same may from time to time be amended,
restated or otherwise modified.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
EBIT to (b) Consolidated Interest Expense, for the four fiscal quarters of
Borrower ended on or immediately prior to such date.

“Interest Period” means, with respect to a Fixed Rate Loan, a period of one,
two, three or six months, as selected by Borrower in accordance with
Section 2.03 hereof, commencing on the applicable date of borrowing or
conversion of such Fixed Rate Loan and on each Interest Adjustment Date with
respect thereto; provided, however, that if any such period would be affected by
a reduction in the Commitment as provided in Section 2.10 hereof, prepayment or
conversion rights or obligations as provided in Section 2.03(b) or Article III
hereof, or maturity of Fixed Rate Loans as provided in Section 2.02 hereof,
Borrower shall not select a period that extends beyond the date of such
reduction, prepayment, conversion or maturity; provided, further, that, if
(a) Borrower fails to select a new Interest Period with respect to an
outstanding Eurodollar Loan at least three Business Days prior to the Interest
Adjustment Date applicable to such Eurodollar Loan, Borrower shall be deemed to
have



--------------------------------------------------------------------------------

converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period, or (b) Borrower fails to select a new Interest Period
with respect to an outstanding Alternate Currency Loan at least three Business
Days prior to the Interest Adjustment Date applicable to such Alternative
Currency Loan, such Alternate Currency Loan shall be repaid on the last day of
the applicable Interest Period.

“Investment” means (a) any direct or indirect purchase or other acquisition by
any Company of any of the capital stock or other equity interest of any other
Person, including any partnership or joint venture interest in such Person; or
(b) any loan or advance to, guarantee or assumption of debt or purchase or other
acquisition of any other debt (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) of, any Person by
any Company, except that “Investment” shall not include an Acquisition by any
Company or a Board Approved Short-Term Investment made by any Company.

“ISP” means at any time the most recent International Standby Practices issued
by the Institute for International Banking Law & Practice, Inc.

“LC Applicant” means Borrower or any Company for whose account a Letter of
Credit is requested by Borrower hereunder.

“LC Application” means an application for the issuance of a Letter of Credit
hereunder, specifying (a) the requested issuance date, the amount, the
beneficiary and the expiration date of such Letter of Credit, (b) the
documentary requirements for drawing thereunder and (c) such other information
as the LC Issuer may reasonably request.

“LC Issuer” means (a) with respect to each Letter of Credit other than an
Existing Letter of Credit, LaSalle Bank National Association or any successor
thereto and if LaSalle Bank National Association or any successor thereto is
unable or unwilling to be the LC Issuer with respect to any Letter of Credit,
KeyBank National Association, and (b) with respect to each Existing Letter of
Credit, the applicable Existing Letter of Credit Issuer; provided, however, that
the LC Issuer may cause any Letter of Credit to be issued by a branch or
affiliate of the LC Issuer, and all references to the LC Issuer herein or in any
related document shall include each applicable branch or affiliate.

“LC Terms and Conditions” means the terms and conditions of this Agreement and
the terms and conditions set forth in the attached Exhibit I (as amended,
supplemented, replaced or otherwise modified from time to time pursuant to
Section 10.03 hereof), which shall govern each Letter of Credit.

“Letters of Credit” means, collectively, (a) the Existing Letters of Credit and
(b) any letter of credit that shall be issued by the LC Issuer for the account
of a Company, including amendments thereto, if any, and shall have an expiration
date no later than 30 days prior to the last day of the Commitment Period.

“Letter of Credit Commitment” means the commitment of the LC Issuer, on behalf
of the Lenders, to issue Letters of Credit in Dollars or Alternate Currency in
an aggregate outstanding face amount of up to $100,000,000 (or the Dollar
Equivalent thereof), during the Commitment Period, on the terms and conditions
set forth in Section 2.02(c) hereof.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn face Dollar or Dollar Equivalent amount, as applicable, of all issued
and outstanding Letters of Credit, and (b) the Dollar or Dollar Equivalent
amount of all Unreimbursed Letter of Credit Obligations.

“Letter of Credit Request” means a Letter of Credit Request in the form of the
attached Exhibit C-2.

“Lender” has the meaning provided in the first paragraph of this Agreement.

“Leverage Ratio” means, as of any date, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the four fiscal
quarters of Borrower ended on or immediately prior to such date.

 



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, encumbrance on, pledge or deposit of, or conditional sale,
leasing, sale with a right of redemption or other title retention agreement and
any capitalized lease with respect to any property (real or personal) or asset.

“Loan” means a Revolving Loan or a Swing Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, all documentation relating to each Letter of Credit, the Agent Fee
Letter, the Intercreditor Agreement, and any other documents relating to any of
the foregoing, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, property, condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries taken as a whole, or (b) a material adverse effect
on the ability of Borrower or any other Company to perform or comply with any of
the material terms and conditions of any material Loan Document.

“Material Indebtedness” means, as to any Company, any particular Indebtedness of
such Company or guaranteed by such Company, the aggregate principal amount of
which is in excess of $40,000,000 (or the Dollar Equivalent thereof).

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing any Material Indebtedness.

“Material Subsidiary” means any Subsidiary that has total assets (based on the
book value of such assets as determined in accordance with GAAP) of more than
$2,000,000 (or the Dollar Equivalent thereof).

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“Non-Increasing Lender” has the meaning provided in Section 2.10(b).

“Note” means any Revolving Credit Note, any Swing Line Note or any other note
delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C-1.

“Obligor” means (a) a Person whose credit or any of whose property is pledged to
the payment of the Debt and includes, without limitation, any Guarantor, and
(b) any signatory to a Related Writing.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Original Credit Agreement” has the meaning provided in the introductory
statements of this Agreement.

“Original Lender” has the meaning provided in the introductory statements of
this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation, or its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

“Permitted Foreign Subsidiary Liens” means, with respect to any Indebtedness
incurred by a Foreign Subsidiary pursuant to Section 5.08(e) hereof, Liens on
the assets of such Foreign Subsidiary and Liens on the assets of any Foreign
Subsidiary of such Foreign Subsidiary; provided, however, that for purposes of
this definition and all other provisions of this Agreement, any Domestic
Subsidiary of such Foreign Subsidiary will be deemed to be a “Foreign
Subsidiary” of such Foreign Subsidiary so long as any of its assets are subject
to Permitted Foreign Subsidiary Liens.



--------------------------------------------------------------------------------

“Permitted Foreign Subsidiary Loans and Investments” means (a) any investment by
a Foreign Subsidiary in, or loan from a Foreign Subsidiary to, another Company
(other than the Insurance Subsidiary or the Receivables Subsidiary), (b) any
investment by a Domestic Company in a Foreign Subsidiary made in the ordinary
course of business, (c) any loan from a Domestic Company to a Foreign Subsidiary
made in the ordinary course of business, and (d) any Indebtedness of a Foreign
Subsidiary owing to another Person (other than a Company) incurred in the
ordinary course of business.

“Permitted Insurance Subsidiary Loans and Investments” means (a) any investment
by the Insurance Subsidiary in, or loan from the Insurance Subsidiary to, a
Domestic Company, (b) any investment by any Domestic Company in, or loans by a
Domestic Company to, the Insurance Subsidiary made in the ordinary course of
business, so long as the aggregate amount of all such loans and investments
(including the loans and investments outstanding on the Closing Date) made to
the Insurance Subsidiary pursuant to this clause (b) does not exceed, at any
time, an amount equal to 5% of Consolidated Net Worth, based upon Borrower’s
financial statements for the most recently completed fiscal quarter, and
(c) investments by the Insurance Subsidiary in debt or equity investments in the
ordinary course of the Insurance Subsidiary’s business.

“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and one or more Companies, whereby
such Companies shall have sold or transferred the accounts receivables of such
Companies to the Receivables Subsidiary which in turn transfers to a buyer,
purchaser or lender undivided fractional interests in such accounts receivable,
so long as (a) no portion of the Indebtedness or any other obligation
(contingent or otherwise) under such Permitted Receivables Facility shall be
guaranteed by any Company, (b) there shall be no recourse or obligation to any
Company (other than the Receivables Subsidiary) whatsoever other than pursuant
to representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with such Permitted Receivables
Subsidiary that in the reasonable opinion of Agent are customary for
securitization transactions, and (c) no Company (other than the Receivables
Subsidiary) shall have provided, either directly or indirectly, any other credit
support of any kind in connection with such Permitted Receivables Facility,
other than as set forth in subpart (b) of this definition.

“Permitted Third Party Investments” means any Pre-Closing Permitted Third Party
Investments and any Post-Closing Permitted Third Party Investments.

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.

“Post-Closing Permitted Third Party Investments” means any Investment made by
any Company in or to any Person (other than a Company) that is made at any time
on or after the Closing Date if, at the time the Investment is made (the
“Reference Date”), the amount of the Investment, when added to the aggregate
amount of all other Investments made by all Companies in or to any Persons
(other than a Company) that have been made at any time after the Closing Date,
does not exceed 10% of Consolidated Net Worth, as reflected in Borrower’s
financial statements for the last fiscal quarter that ended before the Reference
Date. For these purposes, the aggregate amount of all other Investments made by
all Companies in or to any Persons (other than a Company) that have been made
after the Closing Date and before the Reference Date shall be determined by
adding together the amounts invested in each such Investment, in each case
valued on the date the particular Investment was made.

“Pre-Closing Permitted Third Party Investments” means any Investment made by any
Company in or to any Person (other than a Company) at any time before the
Closing Date.

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Receivables Facility Documents” has the meaning provided in Section 5.25
hereof.



--------------------------------------------------------------------------------

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets approved by Agent in writing, in each case relating to receivables
subject to the Permitted Receivables Facility, including interests in
merchandise or goods, the sale or lease of which gave rise to such receivables,
related contractual rights, guaranties, insurance proceeds, collections and
proceeds of all of the foregoing.

“Receivables Subsidiary” means a Wholly-Owned Subsidiary of Borrower that has
been established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by Borrower, any Subsidiary
or any Obligor, or any of their respective officers, to Agent or the Lenders
pursuant to or otherwise in connection with this Agreement.

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except a reportable event for which notice has been waived by the
Pension Benefit Guaranty Corporation.

“Request for Extension” means a notice, substantially in the form of the
attached Exhibit H.

“Required Lenders” means (a) during the Commitment Period, the holders of more
than 50% of the Total Commitment Amount, and (b) after the expiration of the
Commitment Period, the holders of more than 50% of the aggregate principal
amount outstanding under all Notes other than the Swing Line Note.

“Reserve Percentage” means, with respect any Fixed Rate Loan for any day, the
percentage (expressed as a decimal) that is in effect on such day, as prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, all
basic, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements) for
a member bank of the Federal Reserve System in Cleveland, Ohio, in respect of
Eurocurrency Liabilities. The Eurodollar Rate and the Alternate Currency Rate
shall be adjusted automatically on and as of the effective date of any change in
the Reserve Percentage.

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) each Lender to participate in the making of Revolving
Loans up to the aggregate amount set forth opposite such Lender’s name under the
column headed “Revolving Credit Commitment Amount” as set forth on Schedule 1
hereof (or such other amount as shall be determined pursuant to Section 2.10 or
10.10 hereof), (b) the LC Issuer to issue Letters or Credit, and of each Lender
to participate therein, pursuant to the Letter of Credit Commitment, and
(c) Agent to make Swing Loans pursuant to the Swing Line Commitment, and of each
Lender to participate therein, pursuant to Section 2.02(b).

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal Dollar or Dollar Equivalent amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure and (c) the Dollar or Dollar Equivalent amount of
the Letter of Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.05(a) hereof.

“Revolving Loan” means a loan granted to Borrower by the Lenders in accordance
with Section 2.02(a) hereof.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Senior Note Documents” means, collectively, the Senior Note Purchase Agreement,
the Senior Notes, the Senior Note Guaranty and any other agreement, instrument
and other document executed in connection with any of the foregoing.



--------------------------------------------------------------------------------

“Senior Note Guaranty” means the Subsidiary Guaranty, dated as of December 17,
2003, executed and delivered by the Guarantors of Payment to the Senior Note
Holders in connection with the Senior Note Purchase Agreement, as the same may
from time to time be amended, restated or otherwise modified.

“Senior Note Holders” means, collectively, the holders from time to time of each
of the Senior Notes issued pursuant to the Senior Note Purchase Agreement.

“Senior Note Purchase Agreement” means, collectively, the Note Purchase
Agreements, each dated as of December 17, 2003, entered into by and among
Borrower and the Senior Note Holders in connection with the Senior Notes, as the
same may from time to time be amended, restated or otherwise modified.

“Senior Notes” means, collectively, (a) the 4.20% Senior Notes, Series A-1, due
December 15, 2008, (b) the 5.25% Senior Notes, Series A-2, due December 15,
2013, and (c) the 5.38% Senior Notes, Series A-3, due December 15, 2015, issued
pursuant to the Senior Note Purchase Agreement, as the same may from time to
time be amended, restated, otherwise modified or replaced.

“Subordinated,” as applied to Indebtedness, means that the Indebtedness has been
subordinated (by written terms or written agreement being, in either case, in
form and substance satisfactory to Agent and the Required Lenders) in favor of
the prior payment in full of the Debt.

“Subsidiary” of Borrower or any of its Subsidiaries means (a) a corporation more
than 50% of the Voting Power of which is owned, directly or indirectly, by
Borrower or by one or more other subsidiaries of Borrower or by Borrower and one
or more subsidiaries of Borrower, (b) a partnership or limited liability company
of which Borrower, one or more other subsidiaries of Borrower or Borrower and
one or more subsidiaries of Borrower, directly or indirectly, is a general
partner or managing member, as the case may be, or otherwise has the power to
direct the policies, management and affairs thereof, or (c) any other Person
(other than a corporation) in which Borrower, one or more other subsidiaries of
Borrower or Borrower and one or more subsidiaries of Borrower, directly or
indirectly, has at least a majority interest in the Voting Power or the power to
direct the policies, management and affairs thereof.

“Swing Line” means the credit facility established by Agent for Borrower in
accordance Section 2.02(b) hereof.

“Swing Line Commitment” means the commitment of Agent to make Swing Loans to
Borrower up to the maximum aggregate amount at any time outstanding of
$35,000,000 in accordance with the terms and conditions of the Swing Line.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
outstanding Swing Loans.

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B, executed and delivered pursuant to Section 2.02(b) hereof.

“Swing Loan” means a loan denominated in Dollars granted to Borrower by Agent
under the Swing Line.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) the date agreed to between Agent and Borrower, but in no event shall such
date be in excess of 29 days after the date such Swing Loan is made, or (b) the
last day of the Commitment Period.

“Synthetic Lease” means any lease entered into by any Company that is treated as
a lease for accounting purposes but that is intended by the parties to be
treated as a financing transaction for income tax, property law and/or
bankruptcy purposes, and in respect of which transaction any Synthetic Lease
Indebtedness is issued or incurred.

“Synthetic Lease Indebtedness” means the aggregate principal amount of (and
capitalized interest on) all indebtedness incurred or issued in connection with
any Synthetic Lease that is secured, supported or serviced, directly or
indirectly, by any payments made by any Company.



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, deduction, charge or withholding
and all liabilities with respect to any of the foregoing (other than taxes
imposed on or measured by the income of any Lender, or franchise taxes imposed
on such Lender, by any jurisdiction in which such Lender is organized or in
which such Lender is resident or doing business), under the laws of the United
States of America or any foreign jurisdiction (or any state or political
subdivision thereof).

“Total Commitment Amount” means the principal amount of $400,000,000 (or its
Dollar Equivalent in Alternate Currency), or such lesser or greater amount as
shall be determined pursuant to Section 2.10 hereof; provided, however, that,
for the purposes of determining the Total Commitment Amount, Agent may, in its
discretion, calculate the Dollar Equivalent of any Alternate Currency Loan on
any Business Day selected by Agent.

“UCP” means at any time the most recent Uniform Customs and Practice for
Documentary Credits issued by the International Chamber of Commerce.

“Unreimbursed Letter of Credit Obligations” means, at any time, the aggregate
Dollar or Dollar Equivalent amount, as applicable, of the draws made on Letters
of Credit that have not been reimbursed by Borrower or converted to a Revolving
Loan pursuant to Section 2.02(c)(ii) hereof and all interest thereon that
accrues pursuant to Section 2.02(c)(ii) hereof.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
limited liability company or other entity, all of the securities or other
ownership interest of which having ordinary Voting Power to elect a majority of
the board of directors, or other persons performing similar functions, are at
the time directly or indirectly owned by such Person.

Section 1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein, all accounting determinations
hereunder and all financial statements required to be delivered hereunder shall
be used, determined and prepared, as the case may be, in accordance with GAAP,
provided that if Borrower notifies Agent and the Lenders that Borrower wishes to
amend any covenant in Article V to eliminate the effect of any change in GAAP
that occurs after the Closing Date on the operation of such covenant (or if
Agent notifies Borrower that the Required Lenders wish to amend Article V for
such purpose), then Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to Borrower and the Required Lenders.

Section 1.03 Terms Generally. The foregoing definitions shall be applicable to
the singular and plurals of the foregoing defined terms.

ARTICLE II.

AMOUNT AND TERMS OF CREDIT

Section 2.01 Commitment.

(a) Subject to the terms and conditions of this Agreement, each Lender shall
participate, to the extent hereinafter provided, in making Loans to Borrower,
participating in Loans made by the Agent and issuing,



--------------------------------------------------------------------------------

amending or renewing or participating in Letters of Credit at the request of
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided that in no event shall the Revolving Credit Exposure exceed
the Total Commitment Amount.

(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans made by the Agent and to participate in Letters of
Credit issued, amended or renewed by the LC Issuer hereunder during the
Commitment Period on such basis that, (i) subject to the proviso in
Section 2.12(a) hereof, immediately after the completion of any borrowing by
Borrower or issuance, amendment or renewal of a Letter of Credit hereunder, the
Dollar Equivalent of the aggregate outstanding principal amount on the Notes
(other than the Swing Line Note) issued to such Lender, when combined with such
Lender’s pro rata share of the Letter of Credit Exposure, shall not be in excess
of such Lender’s Revolving Credit Commitment, and (ii) such Dollar Equivalent of
the aggregate principal amount outstanding on the Notes (other than the Swing
Line Note) issued to such Lender shall represent that percentage of the Dollar
Equivalent of the aggregate outstanding principal amount on all Notes (including
the Notes held by such Lender) that is such Lender’s Commitment Percentage.

(c) Each borrowing (other than Swing Loans, which shall be risk participated on
a pro rata basis) from the Lenders hereunder shall be made pro rata according to
the respective Commitment Percentages.

Section 2.02 Loans and Letters of Credit.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement
(including the proviso in Section 2.12(a) hereof), during the Commitment Period,
the Lenders shall make a Revolving Loan or Revolving Loans to Borrower in such
amount or amounts as Borrower may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Total
Commitment Amount, when such Revolving Loans are combined with the Swing Line
Exposure and the Letter of Credit Exposure. Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans, Eurodollar Loans or Alternate Currency Loans. With respect
to each Alternate Currency Loan, subject to the other provisions of this
Agreement, Borrower shall receive all of the proceeds of such Alternate Currency
Loan in one Alternate Currency and repay such Alternate Currency Loan in the
same Alternate Currency. Subject to the provisions of this Agreement, Borrower
shall be entitled under this Section 2.02(a) to borrow funds, repay the same in
whole or in part and re-borrow hereunder at any time and from time to time
during the Commitment Period.

(b) Swing Loans.

(i) Generally. Subject to the terms and conditions of this Agreement (including
the proviso in Section 2.12(a) hereof), during the Commitment Period, Agent
shall make a Swing Loan or Swing Loans to Borrower in such amount or amounts as
Borrower may from time to time request; provided that Borrower shall not request
any Swing Loan hereunder if, after giving effect thereto, (x) the Revolving
Credit Exposure would exceed the Total Commitment Amount, or (y) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Borrower shall
not request that more than two Swing Loans be outstanding at any time. Each
Swing Loan shall be made in Dollars. Subject to the provisions of this
Agreement, Borrower shall be entitled under this Section 2.02(b) to borrow
funds, repay the same in whole or in part and reborrow hereunder at any time and
from time to time during the Commitment Period.

(ii) Refunding of Swing Loans. If Agent so elects, by giving notice to Borrower
and the Lenders, Borrower agrees that Agent shall have the right at any time
(whether before or after the Swing Loan Maturity Date applicable to any Swing
Loan), in its sole discretion, to require that any Swing Loan be refinanced as a
Revolving Loan. Such Revolving Loan shall be a Base Rate Loan unless and until
converted by Borrower to a Eurodollar Loan pursuant to Section 2.03 hereof. Upon
receipt of such notice by Borrower, Borrower shall be deemed, on such day, to
have requested a Revolving Loan in the principal amount of the Swing Loan in
accordance with Section 2.03 hereof. Each Lender agrees to make a Revolving Loan
on the date of such notice, subject to no conditions precedent whatsoever. Each
Lender acknowledges and agrees that such Lender’s obligation to make a Revolving
Loan pursuant to Section 2.02(a) when required by this Section 2.02(b) shall be
absolute and unconditional and shall not be affected by any circumstance



--------------------------------------------------------------------------------

whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
Agent, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Lender’s Commitment Percentage shall have been reduced or
terminated. Borrower irrevocably authorizes and instructs Agent to apply the
proceeds of any borrowing pursuant to this paragraph to repay in full such Swing
Loan.

(iii) Participations. If, for any reason, Agent is unable to or, in the opinion
of Agent, it is impracticable to, refinance any Swing Loan as a Revolving Loan
pursuant to the preceding paragraph, then on any day that a Swing Loan is
outstanding (whether before or after the Swing Loan Maturity Date applicable to
any Swing Loan), Agent shall have the right to request that each Lender purchase
a participation in such Swing Loan, and Agent shall promptly notify each Lender
thereof (by facsimile or telephone, confirmed in writing). Upon such notice, but
without further action, Agent hereby agrees to grant to each Lender, and each
Lender hereby agrees to acquire from Agent, an undivided participation interest
in such Swing Loan in an amount equal to such Lender’s Commitment Percentage of
the aggregate principal amount of such Swing Loan. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to Agent, for its sole
account, such Lender’s ratable share of such Swing Loan (determined in
accordance with such Lender’s Commitment Percentage). Each Lender acknowledges
and agrees that its obligation to acquire participations in Swing Loans pursuant
to this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not such
Lender’s Revolving Credit Commitment shall have been reduced or terminated. Each
Lender shall comply with its obligation under this Section 2.02(b) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.03 hereof with respect to Revolving Loans to be made by such Lender.
Notwithstanding the foregoing, no Lender shall be obligated to purchase a
participation in a Swing Loan pursuant to this subsection if such Swing Loan was
made by Agent after Agent has received written notice of the existence of a
Default or Event of Default pursuant to Section 9.06 and/or Section 5.14 hereof.

(c) Letters of Credit.

(i) Generally. Subject to the LC Terms and Conditions, during the Commitment
Period, the LC Issuer shall, in its own name, but only as agent for the Lenders,
issue such Letters of Credit for the account of any Company, as Borrower may
from time to time request. Any such Letter of Credit may be issued in Dollars or
any Alternate Currency. Borrower shall not request any Letter of Credit (and the
LC Issuer shall not be obligated to issue any Letter of Credit) if, after giving
effect thereto, (a) the Letter of Credit Exposure would exceed the Letter of
Credit Commitment or (b) the Revolving Credit Exposure would exceed the Total
Commitment Amount.

(ii) Reimbursement Obligations. Whenever a Letter of Credit is drawn, Borrower
shall immediately reimburse the LC Issuer for the amount drawn. In the event
that the amount drawn is not reimbursed by Borrower within one Business Day of
the drawing of such Letter of Credit, Borrower shall be deemed to have requested
a Revolving Loan in the amount drawn. The LC Issuer shall promptly deliver
written notice of such drawing to Borrower, Agent and the Lenders. Each Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Such Revolving Loan shall be evidenced by the
Revolving Credit Notes. Each Lender acknowledges and agrees that its obligation
to make a Revolving Loan pursuant to Section 2.02(a) when required by this
Section 2.02(c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to Agent, for
the account of the LC Issuer, of the proceeds of such Revolving Loan shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Lender’s Revolving Credit
Commitment shall have been reduced or terminated. Borrower irrevocably
authorizes and instructs Agent to apply the proceeds of any borrowing pursuant
to this paragraph to reimburse, in full, the LC Issuer for the amount drawn on
such Letter of Credit and the LC Issuer shall apply such proceeds to



--------------------------------------------------------------------------------

repay in full such amount. Each such Revolving Loan shall be deemed to be a Base
Rate Loan unless otherwise requested by and available to Borrower hereunder.
Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note such Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.

(iii) Participations. The issuance of each Letter of Credit (including the
deemed issuance of each Existing Letter of Credit on the Closing Date) shall
confer upon each Lender the benefits and liabilities of a participation
consisting of an undivided pro rata interest in such Letter of Credit to the
extent of such Lender’s Commitment Percentage. If, for any reason, any
Unreimbursed Letter of Credit Obligations exist that were required to be
reimbursed or repaid in accordance with subpart (ii) above, then until such
Unreimbursed Letter of Credit Obligations have been reimbursed or repaid, Agent
shall have the right to request (and at the instruction of the LC Issuer shall
request) that each Lender purchase a participation in such Unreimbursed Letter
of Credit Obligations, and Agent shall promptly notify each Lender thereof (by
facsimile or telephone, confirmed in writing). Upon such notice, but without
further action, the LC Issuer hereby agrees to grant to each Lender, and each
Lender hereby agrees to acquire from the LC Issuer, an undivided participation
interest in such Unreimbursed Letter of Credit Obligations in an amount equal to
such Lender’s Commitment Percentage of such Unreimbursed Letter of Credit
Obligations. In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to Agent, for the account of the LC Issuer, such Lender’s ratable
share of such Unreimbursed Letter of Credit Obligations (determined in
accordance with such Lender’s Commitment Percentage). Each Lender acknowledges
and agrees that its obligation to acquire participations in Unreimbursed Letter
of Credit Obligations pursuant to this Section 2.03(c)(iii) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Lender’s Revolving Credit Commitment shall have been reduced
or terminated. Each Lender shall comply with its obligation under this
Section 2.03(c)(iii) by wire transfer of immediately available funds, in the
same manner as provided in Section 2.03 hereof with respect to Revolving Loans
to be made by such Lender. Notwithstanding the foregoing, no Lender shall be
obligated to purchase a participation in any Unreimbursed Letter of Credit
Obligations pursuant to this subsection if the Letter of Credit giving rise to
such Unreimbursed Letter of Credit Obligations was issued by the LC Issuer after
the LC Issuer has received written notice of the existence of a Default or Event
of Default from Agent pursuant to Section 9.06 hereof and/or from Borrower
pursuant to Section 5.14 hereof.

(iv) Notice to LC Issuer. Agent shall promptly notify the LC Issuer if at any
time Agent receives a copy of a request for a Letter of Credit pursuant to
Section 2.03(a)(ii) hereof and after giving effect to such request the Letter of
Credit Exposure would exceed the available Letter of Credit Commitment.

(v) LC Issuer Report. Within 10 Business Days after the end of each calendar
month (or such later date as permitted by Agent), the LC Issuer shall deliver to
Agent a written report that lists all Letters of Credit outstanding as of the
end of such month and includes, among other things, with respect to each such
Letter of Credit, the face amount thereof, the amounts drawn, if any,
thereunder, the beneficiary thereof, and the expiration date thereof.

(vi) Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed to have been issued by the LC Issuer pursuant
to the terms of this Agreement and shall constitute a Letter of Credit for all
purposes hereof and under this Agreement and the other Loan Documents. Borrower
agrees that it shall be liable with respect to any drawing made under any of the
Existing Letters of Credit in accordance with this Section 2.02 and the other
provisions of this Agreement. Each Existing Letter of Credit Issuer agrees that
on and after the Closing Date (A) the fees applicable to each Existing Letter of
Credit shall be the fees set forth in Section 2.09(b) hereof, and (B) any
reimbursement agreement in effect with respect to each Existing Letter of Credit
shall be deemed terminated and each Existing Letter of Credit shall be governed
by and subject to the terms and conditions of this Agreement, provided that
Borrower or such other Company for whose benefit any Existing Letter of Credit
was issued shall, upon request of any Existing Letter of Credit Issuer, execute
and deliver to such Existing Letter of Credit Issuer a new



--------------------------------------------------------------------------------

application and agreement, being in the standard form of such Existing Letter of
Credit Issuer for such letters of credit, as amended to conform to the
provisions of and to eliminate any inconsistencies with this Agreement if
required by Agent, such Existing Letter of Credit Issuer or Borrower.

(vii) Applicants other than Guarantors of Payment. If a Letter of Credit is
requested hereunder for the account of a Company other than Borrower or a
Guarantor of Payment, such Company shall, on or before the date on which such
request is made, acknowledge and agree in writing, in form and substance
satisfactory to Agent and the LC Issuer, that it will be bound by the LC Terms
and Conditions with respect to all Letters of Credit requested to be issued for
its account, and such writing shall be delivered to Agent and the LC Issuer.

Section 2.03 Notice of Credit Event; Funding of Loans, Etc.

(a) Notice of Loans and Letters of Credit.

(i) Agent shall have received a Notice of Loan prior to any Credit Event by
(A) 11:30 A.M. (Cleveland, Ohio time) on the proposed date of borrowing or
conversion of any Base Rate Loan, (B) 11:30 A.M. (Cleveland, Ohio time) three
Business Days prior to the proposed date of borrowing, conversion or
continuation of any Eurodollar Loan, (C) 11:00 A.M. (Cleveland, Ohio time) three
Business Days prior to the proposed date of borrowing of any Alternate Currency
Loan, and (D) 12:00 Noon (Cleveland, Ohio time) on the proposed date of
borrowing of any Swing Loan.

(ii) Agent and the LC Issuer shall have received a Letter of Credit Request not
later than 11:00 A.M. (Cleveland, Ohio time) two Business Days prior to the day
upon which the Letter of Credit is to be issued. Concurrently with each such
request, Borrower shall execute and deliver or shall cause such other Company
for whose benefit the Letter of Credit is to be issued to execute and deliver to
the LC Issuer a LC Application, in form and substance reasonably satisfactory to
the LC Issuer.

(b) Conversion of Loans. At the request of Borrower to Agent, subject to the
notice and other provisions of Section 2.03(a) hereof, the Lenders shall convert
Base Rate Loans to Eurodollar Loans at any time and shall convert Eurodollar
Loans to Base Rate Loans on any Interest Adjustment Date. No Alternate Currency
Loan may be converted to a Base Rate Loan or a Eurodollar Loan.

(c) Minimum Amount. Borrower’s request for (i) a Base Rate Loan shall be in an
amount of not less than $1,000,000, increased by increments of $500,000, (ii) a
Fixed Rate Loan shall be in an amount (or, with respect to an Alternate Currency
Loan, the Dollar Equivalent) of not less than $5,000,000, increased by
increments of $1,000,000 (or, with respect to an Alternate Currency Loan, such
approximately comparable amount as shall result in a rounded number of the
applicable Alternate Currency), and (iii) a Swing Loan shall be in an amount not
less than $1,000,000.

(d) Interest Periods. At no time shall Borrower request that Fixed Rate Loans be
outstanding for more than ten different Interest Periods at any time, and, if
Base Rate Loans are outstanding, then Fixed Rate Loans shall be limited to nine
different Interest Periods at any time.

(e) Indemnification. Each request for a Fixed Rate Loan shall be irrevocable and
binding on Borrower and Borrower shall indemnify Agent and the Lenders against
any loss or expense incurred by Agent or the Lenders as a result of any failure
by Borrower to consummate such transaction including, without limitation, any
loss (including loss of anticipated profits) or expense incurred by reason of
liquidation or re-employment of deposits or other funds acquired by the Lenders
to fund such Fixed Rate Loan. A certificate as to the amount of such loss or
expense submitted by the Lenders to Borrower shall be conclusive and binding for
all purposes, absent manifest error.

(f) Funding of Loans. Agent shall notify each Lender of the date, amount, type
of currency and initial Interest Period (if applicable) of any Eurodollar Loan
or Alternate Currency Loan promptly upon the receipt of such notice, and, in any
event, by 2:00 P.M. (Cleveland, Ohio time) on the date such notice is received.
On the date such Loan is to be made, each Lender shall provide Agent, not later
than 3:00 P.M. (Cleveland, Ohio time), with the amount in federal or other
immediately available funds, required of it. If Agent elects to advance the
proceeds of such Loan prior to receiving funds from such Lender, Agent shall
have the right, upon prior notice to



--------------------------------------------------------------------------------

Borrower, to debit any account of Borrower or otherwise receive from Borrower,
on demand, such amount, in the event that such Lender fails to reimburse Agent
in accordance with this subsection. Agent shall also have the right to receive
interest from such Lender at the Federal Funds Effective Rate in the event that
such Lender shall fail to provide its portion of the Loan on the date requested
and Agent elects to provide such funds.

Section 2.04 Interest.

(a) Revolving Loans.

(i) Base Rate Loans. Borrower shall pay interest on the unpaid principal amount
of Revolving Loans that are Base Rate Loans outstanding from time to time from
the date thereof until paid at the Derived Base Rate from time to time in
effect. Interest on such Base Rate Loans shall be payable, commencing
September 30, 2007, and on the last day of each succeeding December, March June
and September thereafter and at the maturity thereof.

(ii) Fixed Rate Loans. Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan or an Alternate Currency
Loan outstanding from time to time, fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto (but subject to changes in the Applicable Margin), at the
Derived Fixed Rate. Interest on all such Fixed Rate Loans shall be payable on
each Interest Adjustment Date (provided that if an Interest Period exceeds three
months, the interest must be paid every three months, commencing three months
from the beginning of such Interest Period).

(b) Swing Loans. Borrower shall pay interest, for the sole benefit of Agent (and
any Lender that has purchased a participation in such Swing Loan), on the unpaid
principal amount of each Swing Loan outstanding from time to time from the date
thereof until paid at the Derived Swing Loan Rate applicable to such Swing Loan.
Interest on each Swing Loan shall be payable on the Swing Loan Maturity Date
applicable thereto. Each Swing Loan shall bear interest for a minimum of one
day.

(c) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur hereunder, at the option of Agent or the Required
Lenders, (i) the principal of each Note, the unpaid interest thereon and any
other amount owing hereunder shall bear interest at the Default Rate and
(ii) the fee applicable to any Letter of Credit shall be increased to the
Default Rate.

Section 2.05 Evidence of Indebtedness.

(a) Revolving Loans. The obligation of Borrower to repay the Revolving Loans
made by each Lender and to pay interest thereon shall be evidenced by a
Revolving Credit Note, payable to the order of such Lender in the principal
amount of its Revolving Credit Commitment, or, if less, the aggregate unpaid
principal amount of Revolving Loans made hereunder by such Lender.

(b) Swing Loans. The obligation of Borrower to repay the Swing Loans and to pay
interest thereon shall be evidenced by a Swing Line Note, payable to the order
of Agent in the principal amount of the Swing Line Commitment, or, if less, the
aggregate unpaid principal amount of Swing Loans made hereunder by Agent.

(c) Loan Accounts. Agent, the LC Issuer and each Lender, as applicable, shall
record any principal, interest or other payment, the principal amounts of Base
Rate Loans and Fixed Rate Loans, the type of currency for each Loan, all
prepayments and the applicable dates, including Interest Periods, with respect
to the Loans made, and payments received by such Lender, and the amount and
other details with respect to each Letter of Credit, by such method as Agent,
the LC Issuer or such Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from the obligations of
Borrower under the Notes. The aggregate unpaid amount of Loans, types of Loans,
Interest Periods, and outstanding Letters of Credit and similar information with
respect to such Loans and Letters of Credit set forth on the records of Agent
shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal and interest owing and unpaid on each Note.

Section 2.06 Payment on Notes, Etc.

(a) Payments Generally. Each payment made hereunder by Borrower shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.



--------------------------------------------------------------------------------

(b) Payments in Alternate Currency. With respect to any Alternate Currency Loan,
all payments (including prepayments) to any Lender of the principal of or
interest on such Alternate Currency Loan shall be made in the same Alternate
Currency as the original Loan. With respect to any Alternate Currency Letter of
Credit, all Unreimbursed Letter of Credit Obligations with respect to each such
Letter of Credit shall be made in the same Alternate Currency in which each such
Letter of Credit was issued, unless, in the case of any Unreimbursed Letter of
Credit Obligations owing to the LC Issuer, the LC Issuer agrees otherwise. All
such payments, reimbursements and repayments shall be remitted by Borrower to
Agent at Agent’s main office (or at such other office or account as designated
in writing by Agent to Borrower) for the account of the Lenders or the LC
Issuer, as the case may be, not later than 1:00 P.M. (Cleveland, Ohio time) on
the due date thereof in same day funds. Any payments received by Agent after
1:00 P.M. (Cleveland, Ohio time) shall be deemed to have been made and received
on the next following Business Day.

(c) Payments in Dollars. With respect to (i) the payment of any Loan (other than
an Alternate Currency Loan) or Unreimbursed Letter of Credit Obligations payable
in Dollars, or (ii) any other payment to Agent and the Lenders that is not
covered by subsection (b) hereof, all such payments (including prepayments) to
Agent and the Lenders of the principal of or interest on such Loan or other
payment, including but not limited to principal, interest, facility or other
fees or any other amount owed by Borrower under this Agreement, shall be made in
Dollars. All payments described in this subsection (c) shall be remitted to
Agent at its main office for the account of the Lenders or the LC Issuer, as the
case may be, not later than 1:00 P.M. (Cleveland, Ohio time) on the due date
thereof in immediately available funds. Any such payments received by Agent
after 1:00 P.M. (Cleveland, Ohio time) shall be deemed to have been made and
received on the next following Business Day.

(d) Payments to Lenders. Upon Agent’s receipt of payments hereunder, Agent shall
immediately distribute to each Lender or the LC Issuer, as the case may be, its
ratable share, if any, of the amount of principal, interest, and facility and
other fees received by it for the account of such Lender. Payments received by
Agent in Dollars shall be delivered to the Lenders or the LC Issuer, as the case
may be, in Dollars in immediately available funds. Payments received by Agent in
any Alternate Currency shall be delivered to the Lenders or the LC Issuer, as
the case may be, in such Alternate Currency in same day funds.

(e) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Note, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Note; provided,
however, that, with respect to any Fixed Rate Loan, if the next succeeding
Business Day falls in the succeeding calendar month, such payment shall be made
on the preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

Section 2.07 Payments Net of Taxes; Foreign Lenders.

(a) General Provisions. All payments on account of principal, if any, interest
and other fees and amounts payable hereunder shall be made without set-off or
counterclaim and, unless otherwise required by law, shall be made free and clear
of and without deduction for any Tax, present or future, imposed by any taxing
authority in any jurisdiction. If Borrower shall be required to withhold or pay
any Tax, it shall make the required withholding and payment in accordance with
and within the time allowed by law, and shall nonetheless pay to the appropriate
Lender such additional amounts as shall be necessary to cause such Lender
actually to receive in full all amounts (after taking account of any further
deduction or withholding that is required to be made as a consequence of the
payment of such additional amounts) on account of principal and interest or
other fees or amounts owing to it hereunder, as if such Tax had not been paid.
As soon as practicable after the date that any Tax shall become due and payable,
(i) Borrower shall give to such Lender the original or a copy of a receipt for
the payment of the Tax, or, if such receipts are not issued by or received from
the taxing authority to which the Tax was paid, a certificate of an officer of
Borrower, confirming the date and amount of the payment so made and reasonable
details of the calculation of the amount due; and (ii) Borrower shall indemnify
and save such Lender harmless from and against any claim, liability, loss, cost,
expense (including without limitation legal, accounting and other professional
fees, and interest and penalty charges or fines imposed by any taxing authority
in respect of or arising from non-payment of such Tax) to which such Lender may
be exposed or that it may incur, by reason of Borrower’s failure to make
punctual payment of any amount required to be paid to a taxing authority
pursuant to this subsection (b) hereof.



--------------------------------------------------------------------------------

(b) Foreign Lenders. Each Lender party to this Agreement as of the Closing Date
that is organized under the laws of any jurisdiction other than the United
States or any state thereof (i) represents that under applicable law and
treaties no taxes will be required to be withheld by Agent, Borrower or such
Lender with respect to any payments to be made in the United States to such
Lender in respect of the Loans that were made in the United States or other
amounts payable hereunder in respect of Debt incurred in the United States,
(ii) shall have furnished to Agent and Borrower on or prior to the Closing Date
either (A) U.S. Internal Revenue Service Form W-8ECI or U.S. Internal Revenue
Service Form W-8BEN or (B) United States Internal Revenue Service Form W-8 or
W-9, as applicable (wherein such Lender claims entitlement to complete exemption
from U.S. federal withholding tax on all interest payments hereunder), and
(iii) agrees to provide to Agent and Borrower a new Form W-8ECI or Form W-8BEN
or Form W-8 or W-9, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such Lender, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

Section 2.08 Prepayment.

(a) Right to Prepay.

(i) Subject to the provisions of Section 2.08(b) below, Borrower shall have the
right, at any time or from time to time, to prepay, on a pro rata basis for all
of the Lenders, all or any part of the outstanding principal amount of Revolving
Loans, as designated by Borrower, plus interest accrued on the amount so prepaid
to the date of such prepayment; and

(ii) Subject to the provisions of Section 2.08(b) below, Borrower shall have the
right, at any time or from time to time, to prepay, for the benefit of Agent
(and any Lender that has purchased a participation in such Swing Loan), all or
any part of the outstanding principal amount of Swing Loans, as designated by
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.

(b) Prepayment Fees.

(i) Base Rate Loans. Prepayments of Base Rate Loans shall be without any premium
or penalty.

(ii) Fixed Rate Loans. In any case of prepayment of a Fixed Rate Loan prior to
the last date of the applicable Interest Period, Borrower agrees that if the
reinvestment rate, as quoted by the money desk of Agent (and determined by such
money desk with respect to its cost of funds for the remaining portion of the
applicable Interest Period) (the “Reinvestment Rate”), shall be lower than the
Alternate Currency Rate or Eurodollar Rate applicable to such Fixed Rate Loan
that is intended to be prepaid (hereinafter, the “Current Rate”), then Borrower
shall, upon written notice by Agent, promptly pay to Agent, for the benefit of
the Lenders, in immediately available funds, a prepayment fee equal to the
product of (a) a rate (the “Prepayment Rate”) that shall be equal to the
difference between the Current Rate and the Reinvestment Rate, times (b) the
principal amount of the Fixed Rate Loan that is to be prepaid, times (c) (i) the
number of days remaining in the Interest Period of the Fixed Rate Loan that is
to be prepaid divided by (ii) 360. In addition, Borrower shall immediately pay
to Agent, for the account of the Lenders, the amount of any additional costs or
expenses (including, without limitation, cost of telex, wires, or cables)
incurred by Agent or the Lenders in connection with the prepayment, upon
Borrower’s receipt of a written statement from Agent. Each prepayment of a Fixed
Rate Loan shall be in the aggregate principal amount of not less than
$5,000,000, except in the case of a mandatory prepayment pursuant to
Section 2.12 or Article III hereof.

(iii) Swing Loans. In the case of prepayment of a Swing Loan, Borrower agrees to
pay to Agent, on demand, for any resulting loss (including loss of anticipated
profits), cost or expense of Agent as a result thereof, including, without
limitation, any loss incurred in obtaining, liquidating or employing deposits.

(c) Notice of Prepayment. Borrower shall give Agent written notice of prepayment
of any Swing Loan or Base Rate Loan by not later than 11:00 A.M. (Cleveland,
Ohio time) on the Business Day such prepayment is to be made and written notice
of the prepayment of any Fixed Rate Loan not later than 1:00 P.M. (Cleveland,
Ohio time) three Business Days prior to the Business Day on which such
prepayment is to be made.

 



--------------------------------------------------------------------------------

(d) Minimum Amount. Except in the case of a prepayment in full of any Loan, each
prepayment of (i) a Fixed Rate Loan by Borrower shall be in the aggregate
principal amount of not less than $5,000,000 (or, with respect to an Alternate
Currency Loan, the Dollar Equivalent of such amount) and (ii) a Base Rate Loan
by Borrower shall be in the aggregate principal amount of not less than
$1,000,000, except in the case of a mandatory prepayment in connection with
Section 2.12 hereof or Article III hereof.

(e) Certificate. Any Lender seeking reimbursement or indemnification pursuant to
any provision of this Section 2.08 shall present a certificate to Borrower
setting forth the calculations therefor, which certificate shall, in the absence
of manifest error, be conclusive and binding as to the amount thereof.

Section 2.09 Facility, Letter of Credit and Other Fees.

(a) Borrower shall pay to Agent, for the ratable account of the Lenders, as a
consideration for the Commitment, a facility fee from the Closing Date to and
including the last day of the Commitment Period, computed for each day at a rate
per annum equal to (i) the Applicable Facility Fee Rate in effect for such day,
times (ii) the Total Commitment Amount in effect on such day. The facility fee
shall be payable in arrears on September 30, 2007, and on the last day of each
succeeding December, March, June and September thereafter and on the last day of
the Commitment Period.

(b) In respect of each Letter of Credit and the drafts thereunder, if any,
whether issued for the account of Borrower or any other Company, Borrower agrees
(i) to pay to Agent, for the pro rata benefit of the Lenders, a non-refundable
commission based upon the face amount of the Letter of Credit, which shall be
paid quarterly in arrears (within two (2) Business Days after receipt of the
invoice therefor) at a rate per annum equal to the Applicable Margin for Fixed
Rate Loans (in effect on the date such Letter of Credit is issued, amended or
renewed) times the face amount of such Letter of Credit during such fiscal
quarter; (ii) to pay to the LC Issuer, for its own account as issuing bank, a
fronting fee based upon the face amount of the Letter of Credit, which shall be
paid on each date that such Letter of Credit is issued, amended or renewed, at a
rate per annum equal to 10 basis points times the face amount of such Letter of
Credit; and (iii) to pay to the LC Issuer, for its sole account, such other
reasonable administrative fees of the LC Issuer (at the rates specified by the
LC Issuer from time to time in schedules delivered by the LC Issuer to Borrower)
with respect to each Letter of Credit (including, without limitation, all fees
associated with any amendment to, drawing under, banker’s acceptance pursuant
to, or transfer of a Letter of Credit), such fees to be payable on demand by the
LC Issuer therefor.

(c) Borrower shall pay to Agent, for its sole benefit, the fees set forth in the
Agent Fee Letter.

Section 2.10 Modification of Commitment.

(a) Voluntary Reduction. Borrower may at any time or from time to time
permanently reduce in whole or ratably in part the Total Commitment Amount
hereunder to an amount not less than the then existing Revolving Credit
Exposure, by giving Agent not fewer than three Business Days’ notice of such
reduction, provided that any such partial reduction shall be in an aggregate
amount, for all of the Lenders, of not less than $10,000,000. Agent shall
promptly notify each Lender of the effective date of each reduction of the
Commitment pursuant to this Section and such Lender’s proportionate share
thereof. If the Total Commitment Amount is permanently reduced to zero, on the
effective date of such reduction (Borrower having prepaid in full the unpaid
principal balance, if any, of the Notes, together with all interest and facility
and other fees accrued and unpaid, and provided that no Letter of Credit
Exposure shall exist), all of the Notes shall be delivered by the Lenders to
Agent marked “Canceled” and Agent shall redeliver such Notes to Borrower. Any
partial reduction in the Total Commitment Amount shall be effective during the
remainder of the Commitment Period.

(b) Increase in Commitments.

(i) Once per calendar year (or more frequently as permitted by Agent) Borrower
may, by written notice to Agent, request that the Total Commitment Amount be
increased by an amount not to exceed $100,000,000 in the aggregate for all such
increases from the Closing Date until the last day of the Commitment Period,
provided that (A) no Default or Event of Default has occurred and is continuing
at the time of such request and on the date of any such increase and
(B) Borrower shall have delivered to Agent, together with such written notice, a
copy of Borrower’s duly adopted corporate resolutions, in form and



--------------------------------------------------------------------------------

substance satisfactory to Agent, that authorize the requested increase in the
Total Commitment Amount, which resolutions shall be certified by the Secretary
of Borrower as being true, correct, complete and in full force and effect. Upon
receipt of any such request, Agent shall deliver a copy of such request to each
Lender. Borrower shall set forth in such request the amount of the requested
increase in the Total Commitment Amount (which in each case shall be in a
minimum amount of $25,000,000 and in such minimum increments in excess thereof
as Agent shall permit) and the date on which such increase is requested to
become effective (which shall be not less than 10 Business Days nor more than 60
days after the date of such request and that, in any event, must be at least 90
days prior to the last day of the Commitment Period), and shall offer each
Lender the opportunity to increase its Revolving Credit Commitment by its
Commitment Percentage of the proposed increased amount. Each Lender shall, by
notice to Borrower and Agent given not more than 10 days after the date of
Agent’s notice, either agree to increase its Revolving Credit Commitment by all
or a portion of the offered amount (each such Lender so agreeing being an
“Increasing Lender”) or decline to increase its Revolving Credit Commitment (and
any such Lender that does not deliver such a notice within such period of 10
days shall be deemed to have declined to increase its Revolving Credit
Commitment and each Lender so declining or being deemed to have declined being a
“Non-Increasing Lender”). If, on the 10th day after Agent shall have delivered
notice as set forth above, the Increasing Lenders shall have agreed pursuant to
the preceding sentence to increase their Revolving Credit Commitments by an
aggregate amount less than the increase in the Total Commitment Amount requested
by Borrower, Borrower may arrange for one or more banks or other entities that
are acceptable to Agent (each such Person so agreeing being an “Augmenting
Lender”), and Borrower and each Augmenting Lender shall execute all such
documentation as Agent shall reasonably specify to evidence its Revolving Credit
Commitment and/or its status as a Lender with a Revolving Credit Commitment
hereunder. Any increase in the Total Commitment Amount may be made in an amount
that is less than the increase requested by Borrower if Borrower is unable to
arrange for, or chooses not to arrange for, Augmenting Lenders, in the full
amount.

(ii) Each of the parties hereto agrees that Agent may take any and all actions
as may be reasonably necessary to ensure that after giving effect to any
increase in the Total Commitment Amount pursuant to this Section, the
outstanding Revolving Loans (if any) are held by the Lenders with Revolving
Credit Commitments in accordance with their new Commitment Percentages. This may
be accomplished at the discretion of Agent: (w) by requiring the outstanding
Loans to be prepaid with the proceeds of new Loans; (x) by causing the
Non-Increasing Lenders to assign portions of their outstanding Loans to
Increasing Lenders and Augmenting Lenders; (y) by permitting the Loans
outstanding at the time of any increase in the Total Commitment Amount pursuant
to this Section 2.10(b) to remain outstanding until the last days of the
respective Interest Periods therefor, even though the Lenders would hold such
Loans other than in accordance with their new Commitment Percentages; or (z) by
any combination of the foregoing.

Section 2.11 Computation of Interest and Fees. With the exception of Alternate
Currency Loans made in Pounds Sterling, Canadian Dollars or Australian Dollars
and Base Rate Loans, interest on Loans, Unreimbursed Letter of Credit
Obligations and facility and other fees and charges hereunder, shall be computed
on the basis of a year having 360 days and calculated for the actual number of
days elapsed. With respect to Alternate Currency Loans made in Pounds Sterling,
Canadian Dollars or Australian Dollars and Base Rate Loans, interest shall be
computed on the basis of a year having three 365 days or 366 days, as the case
may be, and calculated for the actual number of days elapsed.

Section 2.12 Mandatory Payment.

(a) If, as of any date, (i) the Revolving Credit Exposure shall exceed the Total
Commitment Amount, Borrower shall prepay, by no later than the next Business
Day, an aggregate principal amount of the Loans sufficient to bring the
Revolving Credit Exposure within the Total Commitment Amount or, (ii) the Letter
of Credit Exposure exceeds the Letter of Credit Commitment, the Borrower shall
deposit in a cash collateral account maintained by the Agent an amount in
Dollars equal to the amount of any such excess to be held as security for the
Borrower’s obligations in respect of Letters of Credit (and which will be
returned to the Borrower to the extent that the amount of cash collateral
provided hereunder exceeds the greater of (x) the amount by which the Revolving
Credit Exposure exceeds the Total Commitment Amount and (y) the amount by which
the Letter of Credit Exposure exceeds the Letter of Credit Commitment);
provided, however, that, notwithstanding



--------------------------------------------------------------------------------

the foregoing, if the Dollar Equivalent of the Alternate Currency Exposure has
increased as a result of fluctuations in the exchange rate applicable to the
relevant Alternate Currency or Alternate Currencies such that the Revolving
Credit Exposure at any time exceeds the Total Commitment Amount or the Letter of
Credit Exposure exceeds the Letter of Credit Commitment, then Borrower shall not
be obligated to make a prepayment pursuant to this subpart (a) so long as the
Revolving Credit Exposure does not exceed an amount equal to 105% of the Total
Commitment Amount and the Letter of Credit Exposure does not exceed an amount
equal to 105% of the Letter of Credit Commitment.

(b) Any prepayment of a Loan pursuant to this Section 2.12 shall be subject to
the prepayment fees set forth in Section 2.08 hereof. Unless otherwise specified
by Borrower to Agent, each such prepayment shall be applied (i) first, on a pro
rata basis, to the outstanding principal balance of the Base Rate Loans,
(ii) second, on a pro rata basis, to the outstanding principal balance of the
Eurodollar Loans, (iii) third, on a pro rata basis, to the outstanding principal
balance of the Alternate Currency Loans, and (iv) fourth, to the outstanding
principal balance of the Swing Loans.

Section 2.13 Extension of Commitment. At any time on or after December 31, 2009,
Borrower may deliver a Request for Extension, requesting that the Lenders extend
the Commitment Period for an additional year. Each such extension shall require
the unanimous written consent of all of the Lenders and shall be upon such terms
and conditions as may be agreed to by Borrower, Agent and the Lenders and the
decision to agree or withhold agreement to any requested extension of the
Commitment Period shall be at the sole discretion of each Lender. Each Lender
shall, by notice to Borrower and Agent given within 30 days after such Lender’s
receipt of such request, advise Borrower whether or not it agrees to such
extension. Any Lender that has not so advised Borrower by such day shall be
deemed to have declined to agree to such extension. Borrower shall pay any
attorneys’ fees or other expenses of Agent in connection with the documentation
of any such extension, as well as such other fees as may be agreed upon between
Borrower and the Lenders.

The Commitment of any Lender that has declined to agree to any requested
extension of the Commitment Period (a “Non-Extending Lender”) shall terminate on
the last day of the Commitment Period in effect prior to giving effect to such
extension (the “Existing Maturity Date”), and the principal amount of any
outstanding Loans made by such Lender, together with any accrued interest
thereon, and any accrued fees and other amounts payable hereunder and owing to
such Lender shall be due and payable on the Existing Maturity Date.
Notwithstanding the foregoing, the Borrower shall have the right to replace a
Non-Extending Lender with a Lender or one or more banks or other entities that
are acceptable to Agent that will assume the Commitment of such Non-Extending
Lender by executing such documentation as Agent shall reasonably specify to
evidence its Revolving Credit Commitment and/or its status as a Lender with a
Revolving Credit Commitment hereunder and to agree to an extension of the
Commitment Period.

ARTICLE III.

ADDITIONAL PROVISIONS RELATING TO FIXED RATE

LOANS; INCREASED CAPITAL; TAXES.

Section 3.01 Reserves or Deposit Requirements, Etc. If, at any time, any law,
treaty or regulation (including, without limitation, Regulation D of the Board
of Governors of the Federal Reserve System) or the interpretation thereof by any
governmental authority charged with the administration thereof or any central
bank or other fiscal, monetary or other authority shall impose (whether or not
having the force of law), modify or deem applicable any reserve and/or special
deposit requirement (other than reserves included in the Reserve Percentage, the
effect of which is reflected in the interest rate(s) of the Fixed Rate Loan(s)
in question) against (a) assets held by, or deposits in or for the amount of any
Fixed Rate Loan by, any Lender, or (b) assets held by, or deposits in or for the
amount of any Letter of Credit issued by, the LC Issuer, and the result of the
foregoing is to increase the cost (whether by incurring a cost or adding to a
cost) to such Lender or the LC Issuer of making or maintaining hereunder such
Fixed Rate Loan or Letter of Credit, as the case may be, or to reduce the amount
of principal or interest received by such Lender with respect to such Fixed Rate
Loan or the LC Issuer with respect to such Letter of Credit, then, upon demand
by such Lender or the LC Issuer, Borrower shall pay to such Lender from time to
time on Interest Adjustment Dates with respect to such Fixed Rate Loan or the LC
Issuer, as applicable,



--------------------------------------------------------------------------------

as additional consideration hereunder, additional amounts sufficient to fully
compensate and indemnify such Lender or the LC Issuer, as applicable, for such
increased cost or reduced amount, assuming (which assumption such Lender or the
LC Issuer need not corroborate) such additional cost or reduced amount was
allocable to such Fixed Rate Loan or Letter of Credit. A certificate as to the
increased cost or reduced amount as a result of any event mentioned in this
Section 3.01, setting forth the calculations therefor, shall be promptly
submitted by such Lender or the LC Issuer, as applicable, to Borrower and shall,
in the absence of manifest error, be conclusive and binding as to the amount
thereof. Notwithstanding any other provision of this Agreement, after any such
demand for compensation by any Lender or the LC Issuer, Borrower, upon at least
three Business Days’ prior written notice to such Lender or the LC Issuer, as
applicable, through Agent, may prepay any affected Fixed Rate Loan in full or
terminate any affected Letter of Credit or, with respect to Eurodollar Loans,
convert such Eurodollar Loan to a Base Rate Loan regardless of the Interest
Period thereof. Any such prepayment or conversion shall be subject to the
prepayment fees set forth in Section 2.08 hereof. Each Lender or the LC Issuer,
as applicable, shall notify Borrower as promptly as practicable (with a copy
thereof delivered to Agent) of the existence of any event that will likely
require the payment by Borrower of any such additional amount under this
Section.

Section 3.02 Tax Law, Etc.

(a) In the event that by reason of any law, regulation or requirement or in the
interpretation thereof by an official authority, or the imposition of any
requirement of any central bank whether or not having the force of law, any
Lender or the LC Issuer shall, with respect to this Agreement or any transaction
under this Agreement, be subjected to any tax, levy, impost, charge, fee, duty,
deduction or withholding of any kind whatsoever (other than taxes imposed on or
measured by the income of any Lender or the LC Issuer, or franchise taxes
imposed on such Lender, by any jurisdiction in which such Lender or the LC
Issuer is organized or in which such Lender or the LC Issuer is resident or
doing business) and if any such measures or any other similar measure shall
result in an increase in the cost to such Lender or the LC Issuer of making or
maintaining any Fixed Rate Loan or issuing any Letter of Credit or in a
reduction in the amount of principal, interest or facility fee receivable by
such Lender in respect thereof, then such Lender or the LC Issuer, as the case
may be, shall promptly notify Borrower stating the reasons therefor. Borrower
shall thereafter pay to such Lender or the LC Issuer as appropriate, as
additional consideration hereunder, such additional amounts as shall fully
compensate such Lender or the LC Issuer for such increased cost or reduced
amount. Borrower shall pay such amounts within five Business Days upon demand
therefor from the LC Issuer or any such Lender that shall have provided to
Borrower a certificate as to any such increased cost or reduced amount, setting
forth the calculations therefor, which certificate shall, in the absence of
manifest error, be conclusive and binding as to the amount thereof. The
obligations of Borrower under this Section shall be in addition to any
obligations of Borrower pursuant to Section 2.07(a) hereof.

(b) Notwithstanding any other provision of this Agreement, after any such demand
for compensation by any Lender, Borrower, upon at least three Business Days’
prior written notice to such Lender through Agent, may prepay any affected Fixed
Rate Loan in full or, with respect to Eurodollar Loans, convert such Eurodollar
Loan to a Base Rate Loan regardless of the Interest Period of any thereof. Any
such prepayment or conversion shall be subject to the prepayment fees set forth
in Section 2.08 hereof.

Section 3.03 Eurodollar or Alternate Currency Deposits Unavailable or Interest
Rate Unascertainable. In respect of any Fixed Rate Loan, in the event that Agent
shall have determined that (a) for Eurodollar Loans, that Dollar deposits or
(b) for Alternate Currency Loans, that deposits of the relevant Alternate
Currency, of the relevant amount for the relevant Interest Period for such Fixed
Rate Loan are not available to Agent in the applicable Dollar or Alternate
Currency market, as the case may be, or that, by reason of circumstances
affecting such market, adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Rate or Alternate Currency Rate
applicable to such Interest Period, as the case may be, Agent shall promptly
give notice of such determination to Borrower and (i) any notice of a new
Eurodollar Loan or Alternate Currency Loan, as the case may be, (or conversion
of an existing Base Rate Loan to a Eurodollar Loan) previously given by Borrower
and not yet borrowed (or converted, as the case may be) shall be deemed a notice
to make a Base Rate Loan, and (ii) Borrower shall be obligated either to prepay,
or with respect to a Eurodollar Loan, to convert to a Base Rate Loan, any
outstanding Fixed Rate Loan on the last day of the then current Interest Period
with respect thereto.



--------------------------------------------------------------------------------

Section 3.04 Indemnity. Without prejudice to any other provision of this
Agreement, Borrower hereby agrees to indemnify each Lender against any loss or
expense that such Lender may sustain or incur as a consequence of (a) any
default by Borrower in payment when due of any amount hereunder in respect of
any Fixed Rate Loan, or (b) the failure by Borrower to consummate the borrowing
of any Fixed Rate Loan after making a request therefor, including, but not
limited to, any loss of profit, premium or penalty incurred by such Lender in
respect of funds borrowed by it for the purpose of making or maintaining such
Fixed Rate Loan, as determined by such Lender in the exercise of its sole but
reasonable discretion. A certificate as to any such loss or expense shall be
promptly submitted by such Lender to Borrower and shall, in the absence of
manifest error, be conclusive and binding as to the amount thereof.

Section 3.05 Changes in Law Rendering Fixed Rate Loans Unlawful. If at any time
any new law, treaty or regulation, or any change in any existing law, treaty or
regulation, or any interpretation thereof by any governmental or other
regulatory authority charged with the administration thereof, shall make it
unlawful for any Lender to fund any Fixed Rate Loan that it is committed to make
hereunder in any Alternate Currency or Dollars, as the case may be, the
commitment of such Lender to fund such Fixed Rate Loan shall, upon the happening
of such event, forthwith be suspended for the duration of such illegality, and
such Lender shall by written notice to Borrower and Agent declare that its
commitment with respect to such Fixed Rate Loan has been so suspended and, if
and when such illegality ceases to exist, such suspension shall cease and such
Lender shall similarly notify Borrower and Agent. If any such change shall make
it unlawful for any Lender to continue in effect the funding in the applicable
Eurodollar or Alternate Currency market, as the case may be, of any Fixed Rate
Loan previously made by it hereunder, such Lender shall, upon the happening of
such event, notify Borrower, Agent and the other Lenders thereof in writing
stating the reasons therefor, and Borrower shall, on the earlier of (a) the last
day of the then current Interest Period or (b) if required by such law,
regulation or interpretation, on such date as shall be specified in such notice,
either convert such Fixed Rate Loan (if a Eurodollar Loan) to a Base Rate Loan
or prepay such Fixed Rate Loan to the Lenders in full. Any such prepayment or
conversion shall be subject to the prepayment fees described in Section 2.08
hereof.

Section 3.06 Funding. Each Lender may, but shall not be required to, make Fixed
Rate Loans hereunder with funds obtained outside the United States.

Section 3.07 Capital Adequacy. If any Lender or the LC Issuer shall have
determined, after the Closing Date, that the adoption of any applicable law,
rule, regulation or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
lending office) or the LC Issuer with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or the LC Issuer’s capital (or the capital of its
respective holding company) as a consequence of its obligations hereunder to a
level below that which such Lender or the LC Issuer (or its respective holding
company) could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s or the LC Issuer’s, as applicable, policies or
the policies of its holding company with respect to capital adequacy) by an
amount deemed by such Lender or the LC Issuer, as applicable, to be material,
then from time to time, within 15 days after demand by such Lender or the LC
Issuer, as applicable (with a copy to Agent), Borrower shall pay to such Lender
or the LC Issuer, as applicable, such additional amount or amounts as shall
compensate such Lender or the LC Issuer, as applicable (or its holding company)
for such reduction. Each Lender or the LC Issuer shall designate a different
lending office (or, with respect to the LC Issuer, a different branch or
affiliate) if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender or the LC Issuer,
as applicable, be otherwise disadvantageous to such Lender or the LC Issuer. A
certificate of any Lender or the LC Issuer, as applicable, claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Lender or the LC Issuer, as applicable, may use
any reasonable averaging and attribution methods. Failure on the part of any
Lender or the LC Issuer to demand compensation for any reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s or the LC Issuer’s rights to demand compensation for any reduction in
return on capital in such period or in any other period. The protection of this
Section shall be



--------------------------------------------------------------------------------

available to each Lender and the LC Issuer regardless of any possible contention
of the invalidity or inapplicability of the law, regulation or other condition
that shall have been imposed.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants that the statements set forth in this
Article IV are true, correct and complete:

Section 4.01 Corporate Existence; Subsidiaries; Foreign Qualification.

(a) Each Company is an entity duly organized, validly existing, and in good
standing under the laws of its jurisdiction of organization and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in each jurisdiction where the character of its property or its business
activities makes such qualification necessary, except where the failure to so
qualify would not have a Material Adverse Effect.

(b) Schedule 4.01 sets forth (i) the jurisdiction of organization of Borrower,
and (ii) each state or other jurisdiction in which Borrower is qualified to do
business as a foreign corporation as of the Closing Date.

(c) Schedule 4.01 sets forth as of the Closing Date (i) each Subsidiary of
Borrower and each Subsidiary of each other Company, (ii) such Subsidiary’s
jurisdiction of organization, (iii) each jurisdiction in which each Material
Subsidiary is qualified to do business as a foreign entity, and (iv) the direct
or indirect ownership of Borrower in such Subsidiary.

Section 4.02 Corporate Authority. Borrower has the right and power and is duly
authorized and empowered to enter into, execute and deliver the Loan Documents
to which it is a party and to perform and observe the provisions of the Loan
Documents. The Loan Documents to which Borrower is a party have been duly
authorized and approved by Borrower’s Board of Directors and are the valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms. The execution, delivery and performance of the Loan
Documents will not conflict with, result in any breach in any of the provisions
of, constitute a default under, or result in the creation of any Lien (other
than Liens permitted under Section 5.09 hereof) upon any assets or property of
Borrower or any Material Subsidiary under the provisions of Borrower’s or such
Material Subsidiary’s Organizational Documents or any agreement.

Section 4.03 Compliance With Laws. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from federal, state, local, and foreign
governmental and regulatory bodies necessary for the conduct of its business and
is in compliance with all applicable laws relating thereto, except where the
failure to do so would not have or result in a Material Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to do so would not have or result
in a Material Adverse Effect; and

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have or result in a Material Adverse Effect.

Section 4.04 Litigation and Administrative Proceedings. Except as disclosed on
Schedule 4.04 hereto, there are (a) no lawsuits, actions, investigations, or
other proceedings pending or threatened against any Company, or in respect of
which any Company may have any liability, in any court or before any
governmental authority, arbitration board, or other tribunal, (b) no orders,
writs, injunctions, judgments, or decrees of any court or government agency or
instrumentality to which any Company is a party or by which the property or
assets of any Company are bound, and (c) no grievances, disputes, or
controversies outstanding with any union or other



--------------------------------------------------------------------------------

organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining, which, as to subsections
(a) through (c) hereof, would have or would be reasonably expected to have a
Material Adverse Effect.

Section 4.05 Title to Assets. Borrower and each Material Subsidiary has good
title to and ownership of all property it purports to own, which property is
free and clear of all Liens, except those permitted under Section 5.09 hereof.

Section 4.06 Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.09 hereof, (a) to best of Borrower’s
knowledge, there is no financing statement (other than a precautionary financing
statement filed in connection with any true operating lease or true bailment
arrangement) outstanding covering any personal property of Borrower or any
Material Subsidiary; (b) there is no mortgage outstanding covering any real
property of Borrower or any Material Subsidiary; and (c) no real or personal
property of Borrower or any Material Subsidiary is subject to any security
interest or Lien of any kind other than any security interest or Lien that may
be granted to Agent, for the benefit of the Lenders. Neither Borrower nor any
Material Subsidiary has entered into any Material Indebtedness Agreement (other
than this Agreement) that exists on or after the Closing Date that would
prohibit Agent or the Lenders from acquiring a security interest, mortgage or
other Lien on, or a collateral assignment of, any of the property or assets of
Borrower or any Material Subsidiary.

Section 4.07 Tax Returns. All foreign, federal, state and local tax returns and
other reports required by law to be filed in respect of the income, business,
properties and employees of each of Borrower and each Material Subsidiary have
been filed and all taxes, assessments, fees and other governmental charges that
are due and payable have been paid, except where the failure to do so does not
and will not cause or result in a Material Adverse Effect or where such tax
returns, taxes, assessments, fees or other governmental charges are being
contested in good faith by such Borrower or such Material Subsidiary. The
provision for taxes on the books of Borrower and each Material Subsidiary is
adequate for all years not closed by applicable statutes and for the current
fiscal year.

Section 4.08 Environmental Laws. Each Company is in compliance with any and all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the failure to do
so would not have a Material Adverse Effect. No litigation or proceeding arising
under, relating to or in connection with any Environmental Law is pending or, to
the best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company which, if determined adversely, would have a
Material Adverse Effect. No release, threatened release or disposal of hazardous
waste, solid waste or other wastes is occurring, or has occurred (other than
those that are currently being cleaned up in accordance with Environmental
Laws), on, under or to any real property in which any Company holds any interest
or performs any of its operations, in violation of any Environmental Law, except
where such release or disposal would not have a Material Adverse Effect. As used
in this Section, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any governmental authority, private Person or otherwise.

Section 4.09 Employee Benefits Plans. No ERISA Event has occurred prior to the
Closing Date that is unresolved and that has not been waived pursuant to the
provisions of the Original Credit Agreement that individually or in the
aggregate has or could reasonably be expected to have a Material Adverse Effect.
No other ERISA Event has occurred or is expected to occur with respect to an
ERISA Plan that has not been waived pursuant to the provisions of the Original
Credit Agreement that individually or in the aggregate has or could reasonably
be expected to have a Material Adverse Effect. All payments that a Controlled
Group member is required, under applicable law or under the governing documents,
to make as a contribution to or a benefit under each ERISA Plan have been made
except for such payments the non-payment of which, individually or in the
aggregate, have not had or could not reasonably be expected to have a Material
Adverse Effect. All liabilities of



--------------------------------------------------------------------------------

each Controlled Group member with respect to each ERISA Plan have been fully
funded based upon reasonable and proper actuarial assumptions, have been fully
insured, or have been fully reserved for on its financial statements, except to
the extent to which any failure to so fund, insure or reserve has not or could
not reasonably be expected to have a Material Adverse Effect. No changes have
occurred or are expected to occur that would cause an increase in the cost of
providing benefits under any ERISA Plan, except to the extent any such increases
individually or in the aggregate do not have or could not reasonably be expected
to have a Material Adverse Effect. With respect to each ERISA Plan that is
intended to be qualified under Code Section 401(a): (a) the ERISA Plan and any
associated trust operationally comply with the applicable requirements of Code
Section 401(a), (b) the ERISA Plan and any associated trust have been amended to
comply with all such requirements as currently in effect, other than those
requirements for which a retroactive amendment can be made within the “remedial
amendment period” available under Code Section 401(b) (as extended under
Treasury Regulations and other Treasury pronouncements upon which taxpayers may
rely), (c) the ERISA Plan and any associated trust have received a favorable
determination letter from the Internal Revenue Service stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired, (d) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), without regard to any retroactive
amendment that may be made within the above-described “remedial amendment”
period, and (e) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972; provided, however, that an ERISA Plan and any
associated trust shall not be treated as having failed to meet any of the
requirements set forth in preceding items (a) through (e), if the failure is
correctable under Part IV or V of Revenue Procedure 2006-27 or a subsequent
Revenue Procedure or if the failure has not had or could not reasonably be
expected to have a Material Adverse Effect. With respect to any Pension Plan,
the “accumulated benefit obligation” of Controlled Group members with respect to
such Pension Plan (as determined in accordance with Statement of Accounting
Standards No. 87, “Employers' Accounting for Pensions”) does not exceed the fair
market value of Pension Plan assets by an amount that individually or in the
aggregate has or could reasonably be expected to have a Material Adverse Effect.

Section 4.10 Consents or Approvals. No consent, approval or authorization of, or
filing, registration or qualification with, any governmental authority or any
other Person is required to be obtained or completed by Borrower or any
Guarantor of Payment in connection with the execution, delivery or performance
of any of the Loan Documents that has not already been obtained or completed.

Section 4.11 Solvency. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to the Agent and the Lenders. Borrower is not insolvent as defined in
any applicable state or federal statute, nor will Borrower be rendered insolvent
by the execution and delivery of the Loan Documents to Agent and the Lenders.
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to Agent and the Lenders
incurred hereunder. Borrower does not intend to, nor does it believe that it
will, incur debts beyond its ability to pay such debts as they mature.

Section 4.12 Financial Statements. The audited Consolidated financial statements
of Borrower for the fiscal year ended March 31, 2007, and the unaudited interim
Consolidated financial statements of Borrower for the fiscal quarter ended
June 30, 2007, each as filed with the SEC in connection with Borrower’s Form
10-Q and Form 10-K and each as furnished to Agent and the Lenders have been
prepared in accordance with GAAP, and fairly present the financial condition of
the Companies as of the date of such financial statements and the results of
their operations for the period then ending. Since the dates of such statements,
there has been no change in any Company’s accounting procedures.

Section 4.13 [Reserved].

Section 4.14 Regulations. Borrower is not engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither



--------------------------------------------------------------------------------

the granting of any Loan (or any conversion thereof) or the issuing of any
Letter of Credit nor the use of the proceeds of any Loan or Letter of Credit
will violate, or be inconsistent with, the provisions of the Regulations of such
Board of Governors, including Regulation U and X.

Section 4.15 Material Agreements. Borrower is current in its reporting of
material agreements in its quarterly and annual reports on Forms 10-Q and 10-K,
as required by the rules of the SEC.

Section 4.16 Intellectual Property. Each Company owns, possesses, or has the
right to use all of the patents, patent applications, trademarks, service marks,
copyrights and licenses and rights with respect to the foregoing, necessary for
the conduct of its business without any known conflict with the rights of
others, except where the failure to do so would not have a Material Adverse
Effect or, with respect to any known conflict, if such conflict were determined
adversely to such Company, would not have a Material Adverse Effect.

Section 4.17 Insurance. Borrower and each Material Subsidiary maintains with
financially sound and reputable insurers insurance with coverage and limits as
required by law and on such terms and in such amounts as Borrower reasonably
deems prudent.

Section 4.18 Investment Company. No Company is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any foreign, federal, state or
local statute or regulation limiting its ability to incur Indebtedness.

Section 4.19 Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading. After due inquiry by Borrower, there is no known fact that any
Company has not disclosed to Agent and the Lenders that has or would have a
Material Adverse Effect.

Section 4.20 Defaults. No Default or Event of Default exists hereunder, nor will
any begin to exist immediately after the execution and delivery hereof.

Section 4.21 Anti-Terrorism Law Compliance. Borrower is not subject to or in
violation of any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA Patriot Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Lender from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower.

ARTICLE V.

COVENANTS

Borrower agrees that so long as the Commitment remains in effect and thereafter
until all of the Debt shall have been paid in full, Borrower shall perform and
observe, and shall cause each other Company to perform and observe, each of the
following provisions:

Section 5.01 Insurance. Borrower and each Material Subsidiary shall (a) maintain
insurance to such extent and against such hazards and liabilities and on such
terms and in such amounts as Borrower or such Material Subsidiary, as the case
may be, reasonably deems prudent; and (b) within ten days of any Lender’s
written request, furnish to such Lender such information about Borrower or such
Material Subsidiary’s insurance as that Lender may from time to time reasonably
request, which information shall be prepared in form and detail satisfactory to
such Lender and certified by a Financial Officer of Borrower or such Material
Subsidiary, as the case may be.

Section 5.02 Money Obligations. Borrower and each Material Subsidiary shall pay
in full (a) prior in each case to the date when penalties would attach, all
taxes, assessments and governmental charges and levies (except only those so
long as and to the extent that the same shall be contested in good faith by
appropriate and timely proceedings and for which adequate reserves have been
established in accordance with GAAP) for which it may be or become liable or to
which any or all of its properties may be or become subject; (b) all of its
material wage obligations to its employees in compliance with the Fair Labor
Standards Act (29 U.S.C. §§ 206-207) or any comparable provisions; and (c) all
of its other material obligations calling for the payment of money (except only



--------------------------------------------------------------------------------

those so long as and to the extent that the same shall be contested in good
faith and for which adequate reserves have been established in accordance with
GAAP) before such payment becomes overdue.

Section 5.03 Financial Statements and Other Information.

(a) Delivery of Financial Statements and Other Information. Borrower shall
furnish to Agent and each Lender:

(i) within 45 days after the end of each of the first three quarterly periods of
each fiscal year of Borrower, balance sheets of Borrower as of the end of such
period and statements of income (loss), stockholders’ equity and cash flow for
the quarter and fiscal year to date periods, all prepared on a Consolidated
basis, in accordance with GAAP, and in form and detail satisfactory to Agent and
the Lenders and certified by a Financial Officer, provided that with respect to
any fiscal quarter for which financial statements are required to be delivered
pursuant to this subpart, delivery of Borrower’s Form 10-Q as filed with the SEC
for any such fiscal quarter shall satisfy the requirements of this subpart;

(ii) within 90 days after the end of each fiscal year of Borrower, an annual
audit report of Borrower for that year prepared on a Consolidated basis, in
accordance with GAAP, and in form and detail satisfactory to Agent and certified
by an independent registered public accounting firm satisfactory to Agent and
the Required Lenders, which report shall include balance sheets and statements
of income (loss), stockholders’ equity and cash-flow for that period, together
with a certificate by the accounting firm setting forth any Defaults and Events
of Default coming to its attention during the course of its audit or, if none, a
statement to that effect, provided that with respect to any fiscal year for
which financial statements are required to be delivered pursuant to this
subpart, delivery of Borrower’s Form 10-K as filed with the SEC for any such
fiscal year shall satisfy the requirements of this subpart;

(iii) concurrently with the delivery of the financial statements in (i) and
(ii) above, a Compliance Certificate;

(iv) as soon as available, copies of (A) each financial statement, report,
notice or proxy statement sent by Borrower or any Material Subsidiary to public
securities holders generally and (B) each regular or periodic report, each
registration statement that shall have become effective and each final
prospectus and all amendments thereto filed by Borrower or any Material
Subsidiary with the SEC; and

(v) within 10 days of the written request of Agent or any Lender, such other
information about the financial condition, properties and operations of any
Company as Agent or such Lender may from time to time reasonably request,
including, without limitation, consolidating financial statements of the
Companies, which information shall be submitted in form and detail satisfactory
to Agent or such Lender and certified by a Financial Officer of the Company or
Companies in question.

(b) Method of Delivery. For purposes of this Section 5.03, delivery by Borrower
of the information required pursuant to Sections 5.03(a)(i), (ii), (iii) and
(iv) above to Agent by e-mail or other electronic means acceptable to Agent
shall satisfy the requirements of such Sections and Agent shall promptly
distribute such information to the Lenders by e-mail or other electronic means
acceptable to Agent and the Lenders.

Section 5.04 Financial Records and Inspections. (a) Each Company shall keep
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of Borrower or
such Subsidiaries, as the case may be, in accordance with GAAP, in the case of
Borrower, or which are reconcilable to a GAAP presentation, in the case of any
Subsidiary.

(b) Borrower shall permit the representatives of Agent:

(i) if no Event of Default then exists, at the expense of Agent and upon
reasonable prior notice to Borrower, to visit the principal executive offices of
Borrower, to discuss the affairs, finances and accounts of Borrower and its
Subsidiaries with Borrower’s officers, and with consent of Borrower (which
consent will not be unreasonably withheld) to visit the other offices and
properties of Borrower and each of its Subsidiaries, all at such reasonable
times and as often as may be reasonably requested in writing; or

(ii) if an Event of Default then exists, at the expense of Borrower, upon
reasonable notice to Borrower, to visit and inspect any of the offices or
properties of Borrower or any of its Subsidiaries, to examine all



--------------------------------------------------------------------------------

their respective books of account, records, reports and other papers, to make
copies and extracts therefrom, and to discuss their respective affairs, finances
and accounts with their respective officers and independent registered public
accounting firms (and by this provision Borrower authorizes said accounting
firms to discuss the affairs, finances and accounts of Borrower and its
Subsidiaries), all at such times and as often as may be reasonably requested in
writing.

Section 5.05 Franchises. Borrower and each Material Subsidiary shall preserve
and maintain at all times its existence, rights and franchises, except as
otherwise permitted pursuant to Section 5.12 and Section 5.20 hereof.

Section 5.06 ERISA Compliance. Neither Borrower nor any Material Subsidiary
shall incur any accumulated funding deficiency within the meaning of ERISA, or
any liability to the PBGC, in connection with any ERISA Plan in an amount that
has or could be reasonably expected to have a Material Adverse Effect. Borrower
shall furnish to the Lenders (a) as soon as possible after a Financial Officer
knows or has reason to know that any Reportable Event with respect to any ERISA
Plan has occurred that has or could be reasonably expected to have a Material
Adverse Effect, a statement of a Financial Officer setting forth details as to
such Reportable Event and the action that Borrower proposes to take or cause to
be taken with respect thereto, together with a copy of the notice of such
Reportable Event given to the PBGC if a copy of such notice is available to
Borrower, and (b) promptly after receipt thereof a copy of any notice Borrower
or any such Material Subsidiary, or any member of the Controlled Group may
receive from the PBGC or the Internal Revenue Service with respect to any ERISA
Plan administered by Borrower or such Material Subsidiary; provided, that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service, to notices concerning ministerial
errors or other minor compliance errors, or to any other notices concerning
matters which do not have or could not reasonably be expected to have a Material
Adverse Effect. Borrower shall promptly notify the Lenders of any taxes
assessed, proposed to be assessed or that Borrower has reason to believe may be
assessed against Borrower or a Material Subsidiary by the Internal Revenue
Service with respect to any ERISA Plan in an amount that would have a Material
Adverse Effect. As soon as practicable after a Financial Officer becomes aware
that an ERISA Event that has had or could reasonably be expected to have a
Material Adverse Effect has occurred, Borrower or such Material Subsidiary shall
provide Agent with notice of such ERISA Event, setting forth the details of the
event and the action Borrower or such Material Subsidiary or another Controlled
Group member proposes to take with respect thereto. Borrower shall, at the
request of Agent, deliver or cause to be delivered to Agent, true and correct
copies of any documents required for the establishment or maintenance of any
ERISA Plan of any Company.

Section 5.07 Financial Covenants.

(a) Leverage Ratio. Borrower shall not suffer or permit at any time the Leverage
Ratio to be greater than 3.00 to 1.00.

(b) Interest Coverage Ratio. Borrower shall not suffer or permit at any time the
Interest Coverage Ratio to be less than 3.00 to 1.00.

Section 5.08 Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided, that this Section shall not apply to any of
the following (without duplication):

(a) the Loans or any other Indebtedness incurred to Agent or the Lenders
pursuant to this Agreement;

(b) Indebtedness in connection with any Approved Derivatives Contract;

(c) Indebtedness (including any capital lease obligation, but excluding
Permitted Foreign Subsidiary Loans and Investments) secured by the Liens
described in and permitted pursuant to Sections 5.09(f) and (k) hereof;

(d) loans to a Domestic Company from a Domestic Company;

(e) Permitted Foreign Subsidiary Loans and Investments;



--------------------------------------------------------------------------------

(f) Indebtedness constituting Permitted Third Party Investments;

(g) Permitted Insurance Subsidiary Loans and Investments;

(h) Indebtedness of the Companies evidenced by the Senior Notes and the Senior
Note Guaranty executed and delivered to the Senior Note Holders pursuant to the
Senior Note Purchase Agreement, provided that no Company (other than Borrower
and the Guarantors of Payment) shall be liable, whether directly or indirectly,
for any part of such Indebtedness;

(i) unsecured Indebtedness of any Domestic Company, provided that (i) in the
case of any Material Indebtedness (other than this Agreement), the covenants and
agreements relating to such Material Indebtedness are, in the reasonable opinion
of Agent, not more restrictive than the covenants and agreements set forth in
this Agreement, (ii) Borrower shall be in pro forma compliance with Section 5.05
and Section 5.07 hereof and no Default or Event of Default shall have occurred
and be continuing or would occur, in each case both before and after giving
effect to the incurrence of such Indebtedness, and (iii) if any such
Indebtedness is to be Subordinated Indebtedness, such Subordinated Indebtedness
shall be subject to a subordination agreement or other subordination provisions
satisfactory to Agent and the Required Lenders;

(j) Indebtedness incurred in connection with the issuance of (i) $3,000,000
Spartanburg County, South Carolina, Industrial Revenue Bonds, Series 1989
(Isomedix Operations, Inc. Project), or (ii) $8,000,000 City of El Paso
Industrial Development Authority, Incorporated, Variable Rate Demand Industrial
Development Revenue Bonds, Series 1988 (Isomedix Operations, Inc. Project), so
long as the aggregate principal amount of Indebtedness incurred pursuant to
clause (i) or (ii) is not increased in excess of the amount outstanding on the
Closing Date; or

(k) Indebtedness of the Receivables Subsidiary (i) under the Permitted
Receivables Facility, so long as the funded amount, together with any other
Indebtedness thereunder, does not exceed $100,000,000 at any time and (ii) to
any Domestic Subsidiary in connection with the Permitted Receivables Facility.

Section 5.09 Liens. No Company shall create, assume or suffer to exist any Lien
upon any of its property or assets, whether now owned or hereafter acquired;
provided that this Section shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(b) other statutory or common law Liens incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(c) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(d) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(e) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to Borrower or a Guarantor of Payment;

(f) (i) purchase money Liens on fixed assets securing the Indebtedness pursuant
to Section 5.08(c) hereof or for the deferred purchase price of property,
provided that such Lien is limited to the purchase price and only attaches to
the property being acquired, (ii) capital leases, and (iii) Permitted Foreign
Subsidiary Liens, so long as the aggregate principal amount of all Indebtedness
secured by Liens described in the foregoing subparts (i), (ii) and (iii) does
not exceed at any time an amount equal to 15% of the Consolidated Net Worth of
Borrower for the most recently completed fiscal quarter;



--------------------------------------------------------------------------------

(g) easements, zoning restrictions or other minor defects or irregularities in
title of real property not interfering in any material respect with the use of
such property in the business of any Company;

(h) Liens set forth on Schedule 5.09 hereto;

(i) any Lien granted to Agent, for the benefit of the Lenders;

(j) Liens on Receivables Related Assets arising in connection with the sale of
such Receivables Related Assets pursuant to Section 5.12(g) hereof;

(k) Liens in respect of the cash collateralization provided pursuant to
Section 2.12(a);

(l) in addition to the Liens permitted above, additional Liens on any assets of
Borrower or any of its Subsidiaries securing Indebtedness owing by Borrower or
any such Subsidiary, so long as the aggregate principal amount of all
Indebtedness secured by such Liens does not exceed at any time an amount equal
to 10% of the Consolidated Net Worth of Borrower for the most recently completed
fiscal quarter; and

(m) in addition to the Liens permitted above, additional Liens on any assets of
any Company securing obligations of such Company, so long as (i) such Liens do
not secure any Indebtedness, and (ii) the aggregate amount of all obligations
secured by all such Liens for all Companies does not exceed $20,000,000.

No Company shall enter into any Material Indebtedness Agreement (other than this
Agreement) that would prohibit Agent or the Lenders from acquiring a security
interest, mortgage or other Lien on, or a collateral assignment of, any of the
property or assets of a Company.

Section 5.10 Regulations U and X. No Company shall take any action that would
result in any non-compliance of the Loans with Regulations U and X, or any other
applicable regulation, of the Board of Governors of the Federal Reserve System.

Section 5.11 Investments and Guaranties. No Company shall (a) create, acquire or
hold any Subsidiary, (b) make or hold any Investment, or (c) be or become a
Guarantor of any kind; provided, that this Section shall not apply to:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) the holding of Subsidiaries listed on Schedule 4.01 hereto and the
creation, acquisition and holding of any new Subsidiary after the Closing Date,
so long as such new Subsidiary is created, acquired or held in accordance with
the terms and conditions of this Agreement, including, without limitation,
Section 5.12, Section 5.13, and Section 5.19 hereof;

(iii) loans to a Domestic Company from a Domestic Company, or investments in a
Domestic Company by a Domestic Company;

(iv) Permitted Foreign Subsidiary Loans and Investments;

(v) guarantees of Indebtedness of the Companies incurred or permitted pursuant
to this Agreement (including any guaranty of the Indebtedness permitted pursuant
to Section 5.08 hereof);

(vi) any advance or loan to an employee of a Company made in the ordinary course
of such Company’s business, so long as all such advances and loans from all
Companies aggregate not more than the maximum principal sum of $7,500,000 at any
time outstanding;

(vii) any Permitted Third Party Investment;

(viii) Permitted Insurance Subsidiary Loans and Investments;

(ix) the acquisition or holding of any debt or equity securities by any Company
in connection with the insolvency of a customer or supplier;

 



--------------------------------------------------------------------------------

(x) Indebtedness of the Receivables Subsidiary to a Domestic Company in
connection with the Permitted Receivables Facility;

(xi) guaranties in the ordinary course of business by Borrower and/or any of its
Subsidiaries of the obligations (other than Indebtedness) of Borrower and/or any
of its Subsidiaries.

Section 5.12 Mergers and Asset Sales. No Company shall merge or consolidate with
any other Person or (except as specifically permitted by this Agreement) sell,
lease, transfer, or otherwise dispose of any of its property or assets outside
the ordinary course of business, except that if no Default or Event of Default
shall then exist or immediately thereafter shall begin to exist:

(a) any Domestic Subsidiary (other than the Receivables Subsidiary) may merge or
consolidate with (i) Borrower, provided that Borrower shall be the continuing or
surviving Person, or (ii) any other Domestic Subsidiary (other than the
Receivables Subsidiary), provided that if such merger or consolidation involves
the Insurance Subsidiary, the Insurance Subsidiary shall not be the continuing
or surviving Person;

(b) any Domestic Subsidiary (other than the Receivables Subsidiary) may sell,
lease, transfer or otherwise dispose of any of its assets to (i) Borrower or
(ii) any other Domestic Subsidiary (other than the Receivables Subsidiary),
provided that no Domestic Subsidiary may sell, lease, transfer or otherwise
dispose of any of its assets to the Insurance Subsidiary other than in
connection with Permitted Insurance Subsidiary Loans and Investments made in
accordance with Section 5.11 hereof;

(c) in addition to any merger or consolidation permitted pursuant to subsection
(a) above, any Foreign Subsidiary may merge or consolidate with (i) any Domestic
Company, provided that the Domestic Company shall be the continuing or surviving
Person, or (ii) any other Foreign Subsidiary;

(d) in addition to any sale, lease, transfer or other disposition permitted
pursuant to subsection (b) above, any Foreign Subsidiary may sell, lease,
transfer or otherwise dispose of any of its assets to (i) any Domestic Company
or (ii) any other Foreign Subsidiary;

(e) in addition to any sale, lease, transfer or other disposition permitted
pursuant to subsection (b) above, any Company may sell the Receivables Related
Assets to the Receivables Subsidiary in connection with the Permitted
Receivables Facility;

(f) in addition to any sale, lease, transfer or other disposition permitted
pursuant to subsections (b), (d) and (e) above, any Company (other than the
Receivables Subsidiary) may sell (including any sale in connection with any
sale-leaseback transaction), lease, transfer or otherwise dispose of any of its
assets (in each case, an “Asset Disposition”) to any Person, so long as the
aggregate book value of all such assets (as determined in accordance with GAAP)
sold, leased, transferred or otherwise disposed of by all Companies in any
fiscal year of Borrower does not exceed an amount equal to 15% of Consolidated
Total Assets (for each such fiscal year, the “Basket Amount”) based upon the
financial statements of Borrower for the most recently completed fiscal quarter;
provided, however, that, to the extent that any Company reinvests (whether in
one or more than one transaction) the amount of the proceeds (the “Asset
Disposition Proceeds”) of any such Asset Disposition in the business of the
Companies (including, but not limited to, Acquisitions made in compliance with
Section 5.13 hereof) within 12 months of the consummation of such Asset
Disposition, then, upon the reinvestment of such Asset Disposition Proceeds in
accordance with this subsection (f), the Basket Amount for the fiscal year in
which each such reinvestment occurs shall be increased by an amount equal to the
amount of such Asset Disposition Proceeds so reinvested;

(g) the Receivables Subsidiary may sell the Receivables Related Assets to any
Person (other than a Company); and

(h) any Subsidiary may be dissolved at any time.

Section 5.13 Acquisitions. No Company shall effect an Acquisition unless:

(a) no Default or Event of Default then exists or will exist immediately
thereafter;

(b) the Acquisition is made by a Domestic Company or a Foreign Subsidiary; and



--------------------------------------------------------------------------------

(c) the Companies shall be in pro forma compliance (excluding the value of any
assumed operating synergies) with each of the financial covenants set forth in
Section 5.07 hereof both before and after giving effect to such Acquisition; and

(d)(i) with respect to any Acquisition where the aggregate Consideration
involved is less than or equal to $100,000,000, Borrower provides to Agent and
the Lenders, at least 5 Business Days (or such shorter period of time as may be
agreed to by Agent, but not less than 3 Business Days) prior to the date such
Acquisition is to be consummated, a written description of such Acquisition and
the Consideration involved therewith; and (ii) with respect to any Acquisition
where the aggregate Consideration involved is greater than $100,000,000, as
early as possible and, in any event, not fewer than 5 Business Days (or such
shorter period of time as may be agreed to by Agent, but not less than 3
Business Days) prior to the date of consummation of such Acquisition, (A) a
written description of such Acquisition and the Consideration involved
therewith, and (B) historical financial statements of such Person and a pro
forma financial statement of the Companies accompanied by a certificate of a
Financial Officer showing pro forma compliance (excluding the value of any
assumed operating synergies) with each of the financial covenants set forth in
Section 5.07 hereof, both before and after giving effect to such Acquisition.

Section 5.14 Notice. Borrower shall cause a Financial Officer to promptly notify
Agent and the Lenders whenever:

(a) any Default or Event of Default may occur hereunder; or

(b) any representation or warranty made in Article IV hereof or elsewhere in
this Agreement or in any Related Writing may for any reason cease in any
material respect to be true and complete as of the date made, except those made
as of and which were intended to be limited to a specified earlier date.

Section 5.15 Environmental Compliance. Each Company shall comply in all respects
with any and all Environmental Laws including, without limitation, all
Environmental Laws in jurisdictions in which any Company owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise,
except where a failure to so comply would not have a Material Adverse Effect.
Borrower shall furnish to the Lenders, promptly after receipt thereof, a copy of
any notice any Company may receive from any governmental authority, private
Person or otherwise that any material litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
such Company, any real property in which such Company holds any interest or any
past or present operation of such Company. No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law which violation would have a
Material Adverse Effect. As used in this Section, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any governmental authority,
private Person or otherwise. Borrower shall defend, indemnify and hold Agent and
the Lenders harmless against all costs, expenses, claims, damages, penalties and
liabilities of every kind or nature whatsoever (including attorneys’ fees)
arising out of or resulting from the noncompliance of any Company with any
Environmental Law. Such indemnification shall survive any termination of this
Agreement.

Section 5.16 Affiliate Transactions. No Company shall, or shall permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
a Company on terms that are less favorable to such Company or such Subsidiary,
as the case may be, than those that might be obtained at the time in a
transaction with a non-Affiliate; provided, however, that the foregoing shall
not prohibit (a) the payment of customary and reasonable directors’ fees to
directors who are not employees of a Company or any Affiliate of a Company; or
(b) any transaction between a Company and another Company that Borrower
reasonably determines in good faith is beneficial to Borrower and its Affiliates
as a whole and that is not entered into for the purpose of hindering the
exercise by Agent or the Lenders of their rights or remedies under this
Agreement.

Section 5.17 Use of Proceeds. Borrower’s use of the proceeds of the Loans shall
be solely for working capital purposes of Borrower and its Subsidiaries, for
Acquisitions permitted pursuant to this Agreement, and as



--------------------------------------------------------------------------------

support for a commercial paper program instituted by Borrower as well as for
other general corporate purposes of Borrower and its Subsidiaries, including,
but not limited to, any repurchase, redemption or other acquisition by Borrower
from any Person of any capital stock or other equity interest of Borrower.

Section 5.18 Corporate Names. Neither Borrower nor any Material Subsidiary shall
change its corporate name, unless, in each case, Borrower shall provide Agent
with prompt written notice thereof.

Section 5.19 Subsidiary Guaranties.

(a) Except as set forth in subpart (b) below, each Domestic Subsidiary (other
than the Insurance Subsidiary or the Receivables Subsidiary) created, acquired
or held on or subsequent to the Closing Date, shall immediately become a party
to the Guaranty of Payment and the Contribution Agreement and shall deliver such
corporate governance and authorization documents and an opinion of counsel as
may be deemed necessary or advisable by Agent.

(b) A Domestic Subsidiary (other than the Insurance Subsidiary or the
Receivables Subsidiary) shall not be required to execute a Guaranty of Payment
if (i) it is not a Material Subsidiary, and (ii) the aggregate amount of the
total assets (based on the book value of such assets as determined in accordance
with GAAP) of all Domestic Subsidiaries (other than the Insurance Subsidiary or
Receivables Subsidiary) that are not Guarantors of Payment is less than
$10,000,000. If any Domestic Subsidiary (other than the Insurance Subsidiary or
the Receivables Subsidiary) that was not a Material Subsidiary becomes a
Material Subsidiary, then Borrower shall promptly cause such Domestic Subsidiary
to become a party to the Guaranty of Payment and the Contribution Agreement and
Borrower shall deliver such corporate governance and authorization documents and
an opinion of counsel as may be deemed necessary or advisable by Agent. If the
aggregate amount of the total assets (based on the book value of such assets as
determined in accordance with GAAP) of all Domestic Subsidiaries (other than the
Insurance Subsidiary or Receivables Subsidiary) that are not Guarantors of
Payment is equal to or greater than $10,000,000, then Borrower shall promptly
after equaling or exceeding such $10,000,000 threshold, cause some or all, as
appropriate, of such Domestic Subsidiaries to become a party to the Guaranty of
Payment and the Contribution Agreement and Borrower shall deliver such corporate
governance and authorization documents and an opinion of counsel as may be
deemed necessary or advisable by Agent such that the aggregate amount of the
total assets (based on the book value of such assets as determined in accordance
with GAAP) of all Domestic Subsidiaries (other than the Insurance Subsidiary or
Receivables Subsidiary) that are not Guarantors of Payment is less than
$10,000,000.

(c) If a Guarantor of Payment is no longer required to be a Guarantor of Payment
hereunder, then so long as no Default or Event of Default exists or immediately
thereafter shall begin to exist and upon written request of Borrower, Agent
shall promptly provide Borrower with a termination or release of such Guarantor
of Payment’s obligations under the Guaranty of Payment.

(d) If a Guarantor of Payment is sold or dissolved in accordance with the terms
of this Agreement, then upon written request of Borrower, Agent shall provide
Borrower with a termination or release of such Guarantor of Payment’s
obligations under the Guaranty of Payment contemporaneously with such sale or
dissolution.

Section 5.20 Maintenance of Property. Borrower covenants and agrees that it
will, and will cause each of its Material Subsidiaries to, maintain their
corporate existence and maintain and keep their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times; provided that this Section shall not prevent Borrower or any Material
Subsidiary (a) from discontinuing the operation and the maintenance of any of
its properties if such discontinuance is not prohibited under this Agreement and
Borrower has concluded that such discontinuance would not, individually or in
the aggregate, have a Material Adverse Effect, or (b) from taking any action
permitted under Section 5.12.

Section 5.21 Other Covenants. In the event that Borrower shall enter into, or
shall have entered into, or shall amend the terms of, any Material Indebtedness
Agreement, such that the covenants (excluding any such covenants relating to the
maintenance or preservation of real or personal property) contained therein are
more restrictive than the covenants set forth herein, then Borrower shall be
bound hereunder by such covenants with the same force and effect as if such
covenants and agreements were written herein.



--------------------------------------------------------------------------------

Section 5.22 Amendment of Organizational Documents, Etc. Neither Borrower nor
any Guarantor of Payment shall amend its Organizational Documents in any manner
that would affect the validity or enforceability of any Loan Document without
the prior written consent of Agent and the Required Lenders.

Section 5.23 Guaranties of Payment; Guaranty Under Material Indebtedness
Agreement. Neither Borrower nor any Domestic Subsidiary shall be or become a
Guarantor of any Indebtedness incurred pursuant to any Material Indebtedness
Agreement (other than this Agreement) unless such Company is also a Guarantor of
Payment under this Agreement prior to or concurrently therewith.

Section 5.24 Pari Passu Ranking. The Debt shall, and Borrower shall take all
necessary action to ensure that the Debt shall, at all times rank at least pari
passu in right of payment (to the fullest extent permitted by law) with all
other senior unsecured Indebtedness of Borrower and each Guarantor of Payment.

Section 5.25 Receivables Facility Documents. With respect to the Permitted
Receivables Facility, prior to the Receivables Subsidiary or any other Company
executing any definitive documentation in connection therewith, Borrower shall
provide to Agent and the Lenders final execution copies of all agreements,
instruments and other documents to be executed in connection with the Permitted
Receivables Facility (collectively, the “Receivables Facility Documents”).
Contemporaneously with the closing of the Permitted Receivables Facility,
Borrower shall deliver to Agent fully executed copies of the Receivables
Facility Documents certified by an officer of Borrower as being true and
complete.

Section 5.26 Anti-Terrorism Laws. Borrower shall not be subject to or in
violation of any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA Patriot Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Lender from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower. Borrower covenants and agrees that it will,
and will cause each of its Subsidiaries to promptly, following a request by
Agent, any Lender or any LC Issuer, provide all documentation and other
information that Agent, such Lender or such LC Issuer reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

ARTICLE VI.

CONDITIONS PRECEDENT; EFFECTIVENESS

Section 6.01 All Credit Events. The obligation of any Lender and any LC Issuer
to participate in any Credit Event is conditioned, in the case of each such
Credit Event, upon the following:

(a) all conditions precedent listed in Section 6.02 hereof shall have been
satisfied;

(b) (i) with respect to any borrowing, conversion or continuation of a Revolving
Loan, Borrower shall have submitted a Notice of Loan and otherwise complied with
the requirements of Section 2.03 (other than 2.03(a)(ii)) hereof, and (ii) with
respect to any request for the issuance, amendment or renewal of a Letter of
Credit, Borrower shall have complied with the requirements of
Section 2.03(a)(ii) hereof;

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

(d) each of the representations and warranties contained in Article IV hereof
shall be true and correct with the same force and effect as if made on and as of
the date of such Credit Event, except to the extent that any thereof expressly
relate to an earlier date.

Each request by Borrower with respect to any Credit Event shall be deemed to be
a representation and warranty by Borrower as of the date of such request as to
the facts specified in subparts (c) and (d) above.



--------------------------------------------------------------------------------

Section 6.02 Effectiveness of Agreement. The amendment and restatement of the
Original Credit Agreement and the obligation of the Lenders and LC Issuers to
participate in the first Credit Event hereunder is subject to the satisfaction
of the following conditions:

(a) Notes. Borrower shall have executed and delivered to each Lender its
Revolving Credit Note and shall have executed and delivered to Agent the Swing
Line Note.

(b) Guaranty of Payment and Contribution Agreement. The Guarantors of Payment
shall have executed and delivered to Agent (i) the Guaranty of Payment and
(ii) the Contribution Agreement.

(c) Officer’s Certificate, Resolutions, Organizational Documents. Borrower and
each Guarantor of Payment shall have delivered to Agent an officer’s certificate
certifying the names of the officers of Borrower or such Guarantor of Payment
authorized to sign the Loan Documents to which each is a party, together with
the true signatures of such officers and certified copies of (i) the resolutions
of the board of directors of Borrower and each Guarantor of Payment evidencing
approval of the execution and delivery of the Loan Documents and the execution
of other Related Writings to which Borrower or such Guarantor of Payment, as the
case may be, is a party, and (ii) the Organizational Documents of Borrower and
each Guarantor of Payment.

(d) Legal Opinion. Borrower shall have delivered to Agent an opinion of counsel
from the General Counsel of the Borrower for Borrower and each Guarantor of
Payment, in form and substance satisfactory to Agent and the Lenders.

(e) Good Standing and Full Force and Effect Certificates. Borrower shall have
delivered to Agent a good standing certificate or full force and effect
certificate, as the case may be, for Borrower and each Guarantor of Payment,
issued on or about the Closing Date by the Secretary of State in the state where
Borrower or such Guarantor of Payment is incorporated and in each state in which
Borrower or such Guarantor of Payment is qualified as a foreign entity and in
which the failure to so qualify would have a Material Adverse Effect.

(f) Closing Certificate. Borrower shall have delivered to Agent an officer’s
certificate certifying that, as of the Closing Date, (i) all conditions
precedent set forth in this Section 6.02 have been satisfied, (ii) no Default or
Event of Default exists nor immediately after the making of the first Loan will
exist, and (iii) each of the representations and warranties contained in
Article IV hereof are true and correct as of the Closing Date.

(g) Closing and Legal Fees; Agent Fee Letter. Borrower shall have (i) executed
and delivered to Agent, the Agent Fee Letter and paid to Agent, for its sole
benefit, the fees set forth therein due and payable at or before the Closing
Date that are then unpaid, (ii) paid to the Agent, for the benefit of the
Lenders, the fees agreed to by Borrower and the Lenders that are due and payable
at or before the Closing Date, (iii) paid all legal fees and expenses of Agent
in connection with the preparation and negotiation of the Loan Documents to the
extent then invoiced and (iv) paid all fees accrued under the Original Credit
Agreement through the day immediately preceding the Closing Date and all other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Company hereunder (including under the Original Credit Agreement)
or under any other Loan Document.

(h) Lien Searches. With respect to the property owned or leased by Borrower and
each Guarantor of Payment, Borrower shall have delivered to Agent (i) the
results of U.C.C. lien searches, satisfactory to Agent and the Lenders; (ii) the
results of federal and state tax lien and judicial lien searches, satisfactory
to Agent and the Lenders; and (iii) U.C.C. termination statements reflecting
termination of all financing statements previously filed by any other party
having a security interest not permitted pursuant to this Agreement.

(i) No Material Adverse Change. No material adverse change has occurred in the
financial condition, operations or prospects of the Companies since March 31,
2007.

(j) Repayment of Outstanding Loans and Letters of Credit. On the Closing Date,
(i) the Borrower shall have repaid all loans outstanding under the Original
Credit Agreement and all accrued and unpaid interest and any



--------------------------------------------------------------------------------

amounts payable pursuant to Section 2.08(b) of the Original Credit Agreement in
respect thereof and (ii) no Letters of Credit (other than the Existing Letters
of Credit) shall be outstanding under the Original Credit Agreement.

(k) Miscellaneous. Borrower shall have provided to Agent and the Lenders such
other items and shall have satisfied such other conditions as may be reasonably
required by Agent or the Lenders.

It is understood and agreed that no term of the amendment and restatement
contemplated hereby shall be effective until the Closing Date occurs, and that
the Original Credit Agreement shall continue in full force and effect without
regard to the amendment and restatement contemplated hereby until the Closing
Date.

Section 6.03 Closing Date Adjustment of Commitments. Effective on the Closing
Date, the Revolving Credit Commitment (as defined in the Original Credit
Agreement) of each Original Lender under the Original Credit Agreement that is
not also Lender under this Agreement shall be deemed to have been permanently
terminated in full upon receipt by such Original Lender of the payment of any
outstanding amounts due to such Lender thereunder, whereupon Agent shall make
such adjustments to the Revolving Credit Commitments of the Lenders such that
the amount of their Revolving Credit Commitments are in accordance with their
respective Commitment Percentages. Agent shall request that each Original Lender
under the Original Credit Agreement that is not also a Lender under this
Agreement promptly return its promissory note executed in connection with the
Original Credit Agreement to Borrower. Each Lender that was an Original Lender
under the Original Credit Agreement shall promptly return its promissory note
executed in connection with the Original Credit Agreement to Borrower.

Section 6.04 Reference to and Effect on the Original Credit Agreement. On and
after the Closing Date, (i) each reference to the “Credit Agreement” in any of
the Loan Documents and all other agreements, documents and instruments delivered
by Borrower, any of the Lenders, the LC Issuer Agent and any other Person shall
mean and be a reference to this Agreement, (ii) all obligations of the Company
and the Guarantors under the Original Credit Agreement shall become obligations
of the Company and the Guarantors hereunder, and (iii) the provisions of the
Original Credit Agreement shall be superseded by the provisions hereof. Each of
the parties hereto confirms that the amendment and restatement of the Original
Credit Agreement upon the terms and subject to the conditions hereof shall not
constitute a novation of the Original Credit Agreement.

ARTICLE VII.

EVENTS OF DEFAULT

Each of the following shall constitute an Event of Default hereunder:

Section 7.01 Payments. If (a) the interest on any Note or any facility or other
fee payable under this Agreement shall not be paid in full when due and payable
or within five days thereafter or (b) the principal of any Note or any
Unreimbursed Letter of Credit Obligation shall not be paid in full when due and
payable.

Section 7.02 Special Covenants. If any Company or any Obligor shall fail or omit
to perform and observe Sections 5.07, 5.08, 5.09, 5.11, 5.12, 5.13, 5.14, 5.15,
5.19, 5.23 or 5.24 hereof.

Section 7.03 Other Covenants. If any Company or any Obligor shall fail or omit
to perform and observe any agreement or other provision (other than those
referred to in Sections 7.01 or 7.02 hereof) contained or referred to in this
Agreement or any Related Writing that is on such Company’s or Obligor’s part, as
the case may be, to be complied with, and that Default shall not have been fully
corrected within 30 days after the receipt by Borrower of written notice of such
default from the Agent or the Required Lenders (any such notice to be identified
as a “notice of default” and to refer specifically to this paragraph).



--------------------------------------------------------------------------------

Section 7.04 Representations and Warranties. If any representation, warranty or
statement made by any Company or any Obligor in this Agreement or in any Related
Writing shall be false or erroneous in any material respect when made or deemed
made.

Section 7.05 Cross Default. If any Company shall default (a) in the payment of
principal, interest or fees due and owing with respect to any Material
Indebtedness Agreement beyond any period of grace provided with respect thereto,
or (b) in the performance or observance of any other agreement, term or
condition contained in any Material Indebtedness Agreement, if the effect of
such default is to allow the acceleration of the maturity of such Indebtedness
or to permit the holder thereof to cause such Indebtedness to become due prior
to its stated maturity.

Section 7.06 ERISA Default. The occurrence of one or more ERISA Events that the
Required Lenders reasonably determine could have a Material Adverse Effect.

Section 7.07 Change in Control. If any Change in Control shall occur.

Section 7.08 Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company or any Obligor by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of 30 days after the
date on which the right to appeal has expired, provided that the aggregate of
all such judgments for all such Companies and Obligors shall exceed $15,000,000
(or the Dollar Equivalent thereof), excluding for purposes of such determination
such amount of any insurance proceeds paid or to be paid by or on behalf of any
Company in respect of such judgment or judgments or unconditionally acknowledged
in writing to be payable by the insurance carrier that issued the related
insurance policy.

Section 7.09 Validity of Loan Documents. i) Any material provision, in the
reasonable opinion of Agent, of any Loan Document shall at any time for any
reason cease to be valid and binding and enforceable against Borrower or any
Guarantor of Payment; ii) the validity, binding effect or enforceability of any
Loan Document against Borrower or any Guarantor of Payment shall be contested by
any Company; iii) Borrower or any Guarantor of Payment shall deny that it has
any or further liability or obligation thereunder; or iv) any Loan Document
shall be terminated, invalidated or set aside, or be declared ineffective or
inoperative or in any way cease to give or provide to Agent and the Lenders the
benefits purported to be created thereby.

Section 7.10 Solvency. If Borrower or any Material Subsidiary shall (a) except
as permitted pursuant to Section 5.12 hereof, discontinue business,
(b) generally not pay its debts as such debts become due, (c) make a general
assignment for the benefit of creditors, (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee,
liquidator or similar official of all or a substantial part of its assets,
(e) be adjudicated a debtor or insolvent or have entered against it an order for
relief under Title 11 of the United States Code or under any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, as any of the foregoing may be amended from time to time,
(f) file a voluntary petition in bankruptcy, or have an involuntary proceeding
filed against it and the same shall continue undismissed for a period of 60 days
from commencement of such proceeding or case, or file a petition or an answer
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other law (whether federal, state or foreign) relating to
relief of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, state or foreign) relating to
relief of debtors, (g) suffer or permit to continue unstayed and in effect for
60 consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition seeking its reorganization or
appoints a receiver, custodian, trustee, interim trustee or liquidator or
similar official of all or a substantial part of its assets, or (h) take, or
omit to take, any action in order thereby to effect any of the foregoing.



--------------------------------------------------------------------------------

ARTICLE VIII.

REMEDIES UPON DEFAULT

Section 8.01 Optional Defaults. If any Event of Default referred to in
Section 7.01, Section 7.02, Section 7.03, Section 7.04, Section 7.05,
Section 7.06, Section 7.07, Section 7.08, or Section 7.09 hereof shall occur,
Agent may, with the consent of the Required Lenders, and shall, at the request
of the Required Lenders, give written notice to Borrower, to:

(a) terminate the Commitment and the credits hereby established, if not
previously terminated, and, immediately upon such election, the obligations of
the Lenders, and each thereof, to make any Loan, the obligation of Agent to make
any Swing Loan, and the obligation of the LC Issuer to issue any Letter of
Credit hereunder immediately shall be terminated, and/or

(b) accelerate the maturity of all of the Debt (if the Debt is not already due
and payable), whereupon all of the Debt shall become and thereafter be
immediately due and payable in full without any presentment or demand and
without any further or other notice of any kind, all of which are hereby waived
by Borrower.

Section 8.02 Automatic Defaults. If any Event of Default referred to in
Section 7.10 hereof shall occur:

(a) all of the Commitment and the credits hereby established shall automatically
and immediately terminate, if not previously terminated, no Lender thereafter
shall be obligated to grant any Loan, Agent shall not be obligated to make any
Swing Loan, and the LC Issuer shall not be obligated to issue any Letter of
Credit hereunder, and

(b) the outstanding principal, interest and any other amounts on all of the
Notes, and all of the other Debt, shall thereupon become and thereafter be
immediately due and payable in full (if the Debt is not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by Borrower.

Section 8.03 Letters of Credit. If the maturity of the Notes is accelerated
pursuant to Sections 8.01 or 8.02 hereof, Borrower shall immediately deposit
with Agent, as security for Borrower’s and any other Company’s obligations to
reimburse the LC Issuer and the Lenders for any then outstanding Letters of
Credit, cash equal to the sum of the aggregate undrawn balance of any then
outstanding Letters of Credit. The LC Issuer and the Lenders are hereby
authorized, at their option, to deduct any and all such amounts from any deposit
balances then owing by any Lender to or for the credit or account of any
Company, as security for Borrower’s and any other Company’s obligations to
reimburse the LC Issuer and the Lenders for any then outstanding Letters of
Credit.

Section 8.04 Offsets. In addition to the rights and remedies of Agent and the
Lenders provided elsewhere in this Agreement or in any other Loan Document, or
otherwise provided in law or equity, if there shall occur or exist any Event of
Default referred to in Section 7.10 hereof or if the maturity of the Notes is
accelerated pursuant to Section 8.01 or Section 8.02 hereof, Agent and each
Lender (and such Lender’s affiliates) shall have the right at any time to set
off against, and to appropriate and apply toward the payment of, any and all
Debt then owing by Borrower to Agent or that Lender (including, without
limitation, any participation purchased or to be purchased pursuant to
Section 2.02(b) or Section 8.05 hereof), whether or not the same shall then have
matured, any and all deposit balances and all other indebtedness then held or
owing by Agent or that Lender (and such Lender’s affiliates) to or for the
credit or account of Borrower or any Guarantor of Payment, all without notice to
or demand upon Borrower or any other Person, all such notices and demands being
hereby expressly waived by Borrower.

Section 8.05 Equalization Provision. Each Lender agrees with the other Lenders
that if it, at any time, shall obtain any Advantage over the other Lenders or
any thereof in respect of the Debt (except as to Swing Loans and except under
Article III hereof), it shall purchase from the other Lenders, for cash and at
par, such additional participation in the Debt as shall be necessary to nullify
the Advantage. If any such Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the
Lender receiving the Advantage, each such purchase shall be rescinded, and the
purchase price restored (but without



--------------------------------------------------------------------------------

interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery. Each Lender further agrees with the other
Lenders that if it at any time shall receive any payment for or on behalf of
Borrower on any indebtedness owing by Borrower to that Lender by reason of
offset of any deposit or other indebtedness, it will apply such payment first to
any and all Debt owing by Borrower to that Lender (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section or any other Section of this Agreement). Borrower agrees that any Lender
so purchasing a participation from the other Lenders or any thereof pursuant to
this Section may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender was a
direct creditor of Borrower in the amount of such participation.

ARTICLE IX.

THE AGENT

The Lenders authorize KeyBank National Association and KeyBank National
Association hereby agrees to act as agent for the Lenders in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:

Section 9.01 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith, except for its or their own gross negligence or willful
misconduct.

Section 9.02 Note Holders. Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it, signed
by such payee and in form satisfactory to Agent.

Section 9.03 Consultation With Counsel. Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the opinion of such counsel.

Section 9.04 Documents. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan
Documents or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and Agent
shall be entitled to assume that the same are valid, effective and genuine and
what they purport to be.

Section 9.05 Agent and Affiliates. With respect to the Loans, Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as though it were not Agent, and Agent and its affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Company or any affiliate thereof.

Section 9.06 Knowledge of Default. It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred, unless Agent has been notified by a Lender in writing that such Lender
believes that a Default or Event of Default has occurred and is continuing and
specifying the nature thereof.

Section 9.07 Action by Agent. Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 9.06 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or



--------------------------------------------------------------------------------

refrain from doing in the reasonable exercise of its judgment, or that may seem
to it to be necessary or desirable in the premises.

Section 9.08 Notices, Default, Etc. In the event that Agent shall have acquired
actual knowledge of any Default or Event of Default, Agent shall promptly notify
the Lenders and shall take such action and assert such rights under this
Agreement as the Required Lenders shall direct and Agent shall inform the other
Lenders in writing of the action taken. Subject to the other terms and
conditions hereof, Agent may take such action and assert such rights as it deems
to be advisable, in its discretion, for the protection of the interests of the
holders of the Notes.

Section 9.09 Indemnification of Agent. The Lenders agree to indemnify Agent (to
the extent not reimbursed by Borrower) ratably, according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent in its capacity as agent in any way relating to or
arising out of this Agreement or any Loan Document or any action taken or
omitted by Agent with respect to this Agreement or any Loan Document, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements resulting from Agent’s gross
negligence, willful misconduct or from any action taken or omitted by Agent in
any capacity other than as agent under the Loan Documents.

Section 9.10 Successor Agent. Agent may resign as agent hereunder by giving not
fewer than 30 days prior written notice to Borrower and the Lenders. If Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of Borrower so long as an Event of Default has not occurred and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the 30 day period following Agent’s
notice to the Lenders of its resignation, then Agent shall appoint a successor
agent that shall serve as agent until such time as the Required Lenders appoint
a successor agent. Upon its appointment, such successor agent shall succeed to
the rights, powers and duties as agent, and the term “Agent” shall mean such
successor effective upon its appointment, and the former agent’s rights, powers
and duties as agent shall be terminated without any other or further act or deed
on the part of such former agent or any of the parties to this Agreement.

Section 9.11 Other Agent. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Co-Documentation Agent, Manager, Lead
Arranger, Arranger, Book Runner or any other corresponding title, other than
“Agent”, shall have no right, power, obligation, liability, responsibility or
duty under this Agreement or any other Credit Document except those applicable
to all Lenders as such. Each Lender acknowledges that it has not relied, and
will not rely, on any Lender so identified in deciding to enter into this
Agreement or in taking or not taking any action hereunder.

Section 9.12 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrower, any other Company, their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

Section 9.13 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or



--------------------------------------------------------------------------------

foreign bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (i) within 10 days after the Closing Date and (ii) at
such other times as are required under the USA Patriot Act.

ARTICLE X.

MISCELLANEOUS

Section 10.01 Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that Agent has made no representation
or warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Lender. Each Lender represents that it has made and shall continue to make its
own independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by Agent to the Lenders hereunder), whether coming into its possession
before the first Credit Event hereunder or at any time or times thereafter.

Section 10.02 No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note in exercising any
right, power or remedy hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder or under any of the
Loan Documents. The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.

Section 10.03 Amendments, Consents. No amendment, modification, termination, or
waiver of any provision of any Loan Document nor consent to any variance
therefrom (except with respect to Exhibit I attached hereto), shall be effective
unless the same shall be in writing and signed by the Required Lenders and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Exhibit I hereto may be amended,
supplemented, replaced or otherwise modified from time to time at the written
request of Borrower and upon the written consent of Agent and the LC Issuer,
which amendment, supplement or other modification to or replacement of Exhibit I
hereto shall be in form and substance reasonably satisfactory to Agent and the
LC Issuer. Anything herein to the contrary notwithstanding, unanimous consent of
the Lenders affected thereby shall be required with respect to (a) any increase
in the Commitment hereunder except as permitted by Section 2.10(b) of this
Agreement, (b) the extension of maturity of the Loans, the payment date of
interest or scheduled principal thereunder, or the payment date of facility or
other fees or amounts payable hereunder, (c) any reduction in the rate of
interest on the Notes, or in any amount of principal or interest due on any
Note, or the payment of facility or other fees hereunder or any change in the
manner of pro rata application of any payments made by Borrower to the Lenders
hereunder, (d) any change in any percentage voting requirement, voting rights,
or the Required Lenders definition in this Agreement, (e) the release of any
Guarantor of Payment, except in accordance with Section 5.19 hereof or for the
release of any Guarantor of Payment in connection with a transaction expressly
permitted pursuant to this Agreement, or (f) any amendment to this Section 10.03
or Section 8.05 hereof. Notice of amendments or consents ratified by the Lenders
hereunder and any amendment, supplement or other modification to or replacement
of Exhibit I hereto shall immediately be forwarded by Borrower to all Lenders.
Each Lender or other holder of a Note shall be bound by any amendment, waiver or
consent obtained as authorized by this Section, regardless of its failure to
agree thereto. Notwithstanding any of the foregoing, this Agreement may be
amended to extend the Commitment Period or to provide for additional Commitments
in the manner contemplated by Sections 2.10(b) and 2.13 and without any
additional consent.

Section 10.04 Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing addressed to each party at the
address specified on the signature pages of this Agreement, or,



--------------------------------------------------------------------------------

as to each party, at such other address as shall be designated by such party in
a written notice to each of the other parties. All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed delivered (a) upon receipt when delivered in person, (b) upon receipt of
electronic confirmation of error free transmission when sent by facsimile or
other electronic means, (c) upon receipt when sent by nationally (or
internationally, as the case may be) recognized overnight delivery service, or
(d) 48 hours after being deposited in the mail when sent by first class mail,
registered mail, or certified mail.

Section 10.05 Costs, Expenses and Taxes. Borrower agrees to pay on demand all
costs and expenses of Agent, including, but not limited to, (a) reasonable
syndication, administration, travel and out-of-pocket expenses, including, but
not limited to, reasonable attorneys’ fees and expenses, of Agent in connection
with the preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) reasonable extraordinary expenses of Agent in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) reasonable fees and out-of-pocket expenses of
special counsel for Agent, with respect to the foregoing, and of local counsel,
if any, who may be retained by said special counsel with respect thereto.
Borrower also agrees to pay on demand all costs and expenses of Agent and the
Lenders, including reasonable attorneys’ fees, in connection with the
restructuring or enforcement of the Debt, this Agreement or any Related Writing.
In addition, Borrower shall pay any and all stamp and other taxes and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes or fees.

Section 10.06 Indemnification. Borrower agrees to defend, indemnify and hold
harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Lender in connection with any investigative, administrative or judicial
proceeding (whether or not such Lender or Agent shall be designated a party
thereto or whether initiated by the Borrower or any of its Subsidiaries, or
their respective affiliates, or a third party) or any other claim by any Person
relating to or arising out of any Loan Document or any actual or proposed use of
proceeds of the Loans or any of the Debt; provided that neither Agent nor any
Lender shall have the right to be indemnified under this Section for its own
gross negligence or willful misconduct; provided, further, that with respect to
any such costs, expenses (including attorneys’ fees) and disbursements incurred
by Agent and/or any of the Lenders, Borrower shall only indemnify Agent or such
Lenders for such reasonable costs, expenses and disbursements. All obligations
provided for in this Section 10.06 shall survive any termination of this
Agreement.

Section 10.07 Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute the Lenders a partnership, association, joint venture or
other entity. No default by any Lender hereunder shall excuse the other Lenders
from any obligation under this Agreement; but no Lender shall have or acquire
any additional obligation of any kind by reason of such default. The
relationship among Borrower and the Lenders with respect to the Loan Documents
and the Related Writings is and shall be solely that of debtor and creditors,
respectively, and neither Agent nor any Lender shall have any fiduciary
obligation toward Borrower with respect to any such documents or the
transactions contemplated thereby.

Section 10.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

Section 10.09 Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by Borrower, Agent and by each Lender
and thereafter shall be binding upon and inure to the benefit of Borrower, Agent
and each of the Lenders and their respective successors and assigns, except that



--------------------------------------------------------------------------------

Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of Agent and all of the Lenders.

Section 10.10 Assignments.

(a) Each Lender shall have the right, in accordance with the terms and
conditions of this Section 10.10, at any time or times to assign to one or more
commercial banks, finance companies, insurance companies or other financial
institution or fund which, in each case, in the ordinary course of business
extends credit of the type contemplated herein and whose becoming an assignee
would not constitute a prohibited transaction under Section 4975 of ERISA,
without recourse, all or a percentage of all of such Lender’s Commitment, all
Loans made by such Lender, such Lender’s Notes, and such Lender’s interest in
any participation purchased pursuant to Section 2.02(b) or Section 8.05 hereof.

(b) No assignment may be consummated pursuant to this Section 10.10 without the
prior written consent of Borrower and Agent (other than an assignment by any
Lender to any affiliate of such Lender which affiliate is either wholly-owned by
such Lender or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Lender), which consent of Borrower and Agent shall not be
unreasonably withheld; provided, however, that, Borrower’s consent shall not be
required if, (i) such assignment is to another Lender, or (ii) at the time of
the proposed assignment, any Default or Event of Default shall then exist.
Anything herein to the contrary notwithstanding, any Lender may at any time make
a collateral assignment of all or any portion of its rights under the Loan
Documents to a Federal Reserve Bank, and no such assignment shall release such
assigning Lender from its obligations hereunder.

(c) Each assignment made pursuant to this Section 10.10 shall be in a minimum
amount of the lesser of $5,000,000 of the assignor’s Commitment and interest
herein or the entire amount of the assignor’s Commitment and interest herein.

(d) Unless an assignment made pursuant to this Section 10.10 shall be to an
affiliate of the assignor or the assignment shall be due to merger of the
assignor or for regulatory purposes, either the assignor or the assignee shall
remit to Agent, for its own account, an administrative fee of $3,500.

(e) Unless an assignment made pursuant to this Section 10.10 shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to Borrower and
Agent an Assignment Agreement and (ii) execute and deliver, or cause the
assignee to execute and deliver, as the case may be, to Agent such additional
amendments, assurances and other writings as Agent may reasonably require.

(f) If an assignment made pursuant to this Section 10.10 is to be made to an
assignee that is organized under the laws of any jurisdiction other than the
United States or any state thereof, the assignor Lender shall cause such
assignee, at least five Business Days prior to the effective date of such
assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, Agent and Borrower) that under applicable law and treaties no
taxes will be required to be withheld by Agent, Borrower or the assignor with
respect to any payments to be made to such assignee in respect of the Loans
hereunder, (ii) to furnish to the assignor (and, in the case of any assignee
registered in the Register (as defined below), Agent and Borrower) either
(A) U.S. Internal Revenue Service Form W-8ECI or U.S. Internal Revenue Service
Form W-8BEN or (B) United States Internal Revenue Service Form W-8 or W-9, as
applicable (wherein such assignee claims entitlement to complete exemption from
U.S. federal withholding tax on all interest payments hereunder), and (iii) to
agree (for the benefit of the assignor, Agent and Borrower) to provide the
assignor Lender (and, in the case of any assignee registered in the Register,
Agent and Borrower) a new Form W-8ECI or Form W-8BEN or Form W-8 or W-9, as
applicable, upon the expiration or obsolescence of any previously delivered form
and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such assignee, and to
comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

(g) Upon satisfaction of all applicable requirements specified in subparts
(a) though (f) above, Borrower shall execute and deliver (i) to Agent, the
assignor and the assignee, any consent or release (of all or a portion of



--------------------------------------------------------------------------------

the obligations of the assignor) required to be delivered by Borrower in
connection with the Assignment Agreement, and (ii) to the assignee or the
assignor (if applicable), an appropriate Note or Notes. After delivery of the
new Note or Notes, the assignor’s Note or Notes being replaced shall be returned
to Borrower marked “replaced”.

(h) Upon satisfaction of all applicable requirements specified in subparts
(a) though (f) above, and any other condition contained in this Section 10.10,
(i) the assignee shall become and thereafter be deemed to be a “Lender” for the
purposes of this Agreement, (ii) the Assignor shall be released from its
obligations hereunder to the extent its interest has been assigned, (iii) in the
event that the assignor’s entire interest has been assigned, the assignor shall
cease to be and thereafter shall no longer be deemed to be a “Lender” and
(iv) the signature pages hereto and Schedule 1 hereto shall be automatically
amended, without further action, to reflect the result of any such assignment.

(i) Agent shall maintain at the address for notices referred to in Section 10.04
hereof a copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrower, Agent and the Lenders may treat each financial
institution whose name is recorded in the Register as the owner of the Loan
recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

Section 10.11 Participations.

(a) Each Lender shall have the right at any time or times, without the consent
of Agent or Borrower, to sell one or more participations or sub-participations
to a financial institution or other “accredited investor” (as defined in SEC
Regulation D), as the case may be, in all or any part of such Lender’s
Commitment, such Lender’s Commitment Percentage, any Loan made by such Lender,
any Note delivered to such Lender pursuant to this Agreement, and such Lender’s
interest in any participation, if any, purchased pursuant to Section 2.02(b),
Section 8.05 or this Section 10.11.

(b) The provisions of Article III and Section 10.06 shall inure to the benefit
of each purchaser of a participation or sub-participation and Agent shall
continue to distribute payments pursuant to this Agreement as if no
participation has been sold.

(c) If any Lender shall sell any participation or sub-participation pursuant to
this Section 10.11, such Lender shall, as between itself and the purchaser,
retain all of its rights (including, without limitation, rights to enforce
against Borrower the Loan

Documents and the Related Writings) and duties pursuant to the Loan Documents
and the Related Writings, including, without limitation, such Lender’s right to
approve any waiver, consent or amendment pursuant to Section 10.03, except if
and to the extent that any such waiver, consent or amendment would:

 

  (i) reduce any fee or commission allocated to the participation or
sub-participation, as the case may be,

 

  (ii) reduce the amount of any principal payment on any Loan allocated to the
participation or sub-participation, as the case may be, or reduce the principal
amount of any Loan so allocated or the rate of interest payable thereon, or

 

  (iii) extend the time for payment of any amount allocated to the participation
or sub-participation, as the case may be.

(d) No participation or sub-participation shall operate as a delegation of any
duty of the seller thereof.



--------------------------------------------------------------------------------

(e) Under no circumstance shall any participation or sub-participation be deemed
a novation in respect of all or any part of the seller’s obligations pursuant to
this Agreement.

Section 10.12 Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 10.13 Judgment Currency. If Agent, on behalf of the Lenders, obtains a
judgment or judgments against Borrower in an Alternate Currency, the obligations
of Borrower in respect of any sum adjudged to be due to Agent or the Lenders
hereunder or under the Notes (the “Judgment Amount”) shall be discharged only to
the extent that, on the Business Day following receipt by Agent of the Judgment
Amount in the Alternate Currency, Agent, in accordance with normal banking
procedures, may purchase Dollars with the Judgment Amount in such Alternate
Currency. If the amount of Dollars so purchased is less than the amount of
Dollars that could have been purchased with the Judgment Amount on the date or
dates the Judgment Amount (excluding the portion of the Judgment Amount which
has accrued as a result of the failure of Borrower to pay the sum originally due
hereunder or under the Notes when it was originally due hereunder or under the
Notes) was originally due and owing (the “Original Due Date”) to Agent or the
Lenders hereunder or under the Notes (the “Loss”), Borrower agrees as a separate
obligation and notwithstanding any such judgment, to indemnify Agent or such
Lender, as the case may be, against the Loss, and if the amount of Dollars so
purchased exceeds the amount of Dollars that could have been purchased with the
Judgment Amount on the Original Due Date, Agent or such Lender agrees to remit
such excess to Borrower.

Section 10.14 Investment Purpose. Each of the Lenders represents and warrants to
Borrower that it is entering into this Agreement with the present intention of
acquiring any Note issued pursuant hereto for investment purposes only and not
for the purpose of distribution or resale, it being understood, however, that
each Lender shall at all times retain full control over the disposition of its
assets.

Section 10.15 Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 10.16 Governing Law; Submission to Jurisdiction. This Agreement, each of
the Notes and any Related Writing shall be governed by and construed in
accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrower and the Lenders shall be governed by Ohio law, without
regard to principles of conflict of laws; provided, however, that, with respect
to Letters of Credit, except to the extent inconsistent with the laws of the
State of Ohio or otherwise expressly stated in any such Letter of Credit,
Letters of Credit shall be subject to the terms of (a) with respect to matters
relating to standby Letters of Credit and LC Applications therefor, the ISP or
the UCP, at the option of the LC Applicant, and (b) with respect to matters
relating to commercial Letters of Credit and LC Applications therefor, the UCP.
Borrower hereby irrevocably submits to the non-exclusive jurisdiction of any
Ohio state or federal court sitting in Cleveland, Ohio, over any action or
proceeding arising out of or relating to this Agreement, the Debt or any Related
Writing, and Borrower hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such Ohio state or
federal court. Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise. Borrower agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.



--------------------------------------------------------------------------------

Section 10.17 Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 10.18 Source of Funds. Each of the Lenders hereby severally (and not
jointly) represents to Borrower that no part of the funds to be used by such
Lender to fund the Loans hereunder from time to time constitutes (a) assets
allocated to any separate account maintained by such Lender in which any
employee benefit plan (or its related trust) has any interest nor (b) any other
assets of any employee benefit plan. As used in this Section, the terms
“employee benefit plan” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

Section 10.19 Confidential Information. For the purposes of this Section,
“Confidential Information” means information provided to a Lender by or on
behalf of a Company in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is confidential and/or proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
in writing (or verbally in the case of an oral communication) when received by
such Lender as being confidential information; provided that such term does not
include information that (a) was publicly known or otherwise known to such
Lender prior to the time of such disclosure, (b) subsequently becomes publicly
known through no act or omission by such Lender or any Person acting on such
Lender’s behalf, (c) otherwise becomes known to such Lender other than through
disclosure by a Company or any other Lender, or (d) constitutes financial
statements delivered or made available to such Lender under Article V that are
otherwise publicly available. Each Lender will maintain the confidentiality of
Confidential Information provided to the Lender in accordance with reasonable
procedures adopted by such Lender in good faith to protect confidential
information of third parties delivered to such Lender, provided that such Lender
may deliver or disclose Confidential Information to (i) its directors, trustees,
officers, employees, agents, attorneys and Affiliates (which Affiliates have
agreed to hold confidential the confidential information) (to the extent such
disclosure reasonably relates to this Agreement), (ii) its financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section,
(iii) any other Lender, (iv) any permitted assignee to which such Lender
proposes to make, or makes, an assignment pursuant to and permitted by
Section 10.10 (and provided such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section), (v) any federal or state regulatory authority having jurisdiction over
such Lender to the extent required, or (vi) any other Person to which such
delivery or disclosure may be required (w) to effect compliance with any law,
rule, regulation or order applicable to such Lender, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
such Lender is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Lender may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of such Lender’s rights and remedies under this Agreement. Without
limiting the foregoing, each assignee pursuant to Section 10.10 shall enter into
such agreement with Borrower confirming that such assignee is bound by the
provisions of this Section as Borrower may reasonably request.

Section 10.20 Jury Trial Waiver. BORROWER, AGENT AND EACH OF THE LENDERS WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Address:

    

5960 Heisley Road

Mentor, Ohio 44060

Attn:    Vice President and

Corporate Treasurer

  

STERIS CORPORATION

By:  /s/ William L. Aamoth                                                   

William L. Aamoth,

Vice President and

Corporate Treasurer

Address:

    

127 Public Square

Cleveland, Ohio 44114-1306

Attn:                                     

  

KEYBANK NATIONAL ASSOCIATION, as Agent,

Lead Arranger, Book Runner and as a Lender

 

By:  /s/ J. T. Taylor                                       
                     

Name:          J. T. Taylor

Title:            Senior Vice President

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and a Lender

 

 

By:  /s/ Sean M. Story                                                         

Name:          Sean M. Story

Title:            Associate

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agent and a Lender

 

By:  /s/ Joseph G. Moran                                                     

Name:          Joseph G. Moran

Title:            Managing Director

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

BMO CAPITAL MARKETS FINANCING INC., as

Co-Documentation Agent and a Lender

 

By:  /s/ Craig Munro                                       
                     

Name:          Craig Munro

Title:            Managing Director

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

NATIONAL CITY BANK,

as Co-Documentation Agent and a Lender

 

By:  /s/ Robert S. Coleman                                                   

Name:          Robert S. Coleman

Title:            Senior Vice President

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

US BANK NATIONAL ASSOCIATION

 

By:  /s/ Patrick McGraw                                                     

Name:          Patrick McGraw

Title:            Vice President

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

CITIBANK, N.A.

 

By:  /s/ James M. Buchanan                                                 

Name:          James M. Buchanan

Title:            Vice President



--------------------------------------------------------------------------------

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

LASALLE BANK NATIONAL ASSOCIATION, as

an LC Issuer and as a Lender

 

By:  /s/ Lawrence B. McDonald                                         

Name:              Lawrence B. McDonald

Title:                First Vice President

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH

 

By:  /s/ Masakazu Sato                                                         

Name:              Masakazu Sato

Title:                Deputy General Manager

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

RBS CITIZENS, N.A.

 

By:  /s/ Brian H. Gallagher                                                 

Name:              Brian H. Gallagher

Title:                Vice President

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

BANK OF AMERICA, N.A.

 

By:  /s/ Craig Murlless                                                         

Name:              Craig Murlless

Title:                Senior Vice President

Address:

    

                                                                     

                                                                     

                                                                     

Attn:                                                          

  

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

 

By:  /s/ Emilio de las Heras                                             

Name:              Emilio de las Heras

Title:                Head of New York

 